--------------------------------------------------------------------------------

Exhibit 10.23



PCY HOLDINGS, LLC


and


KB HOME COLORADO, INC.


CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch – Phase B)



--------------------------------------------------------------------------------

Table of Contents
 
1.
PURCHASE AND SALE.
2
     
2.
PURCHASE PRICE.
2
     
3.
PAYMENT OF PURCHASE PRICE.
3
     
4.
SELLER’S TITLE.
4
     
5.
SELLER OBLIGATIONS.
8
     
6.
PRE-CLOSING CONDITIONS.
12
     
7.
CLOSING.
15      
8.
CLOSINGS; CLOSING PROCEDURES.
15

     
9.
SELLER’S DELIVERY OF TITLE.
18      
10.
DUE DILIGENCE PERIOD; ACCEPTANCE OF PROPERTY; RELEASE AND DISCLAIMER.
10      
11.
SELLER’S REPRESENTATIONS.
25      
12.
PURCHASER’S OBLIGATIONS.
28
     
13.
FORCE MAJEURE.
30
     
14.
COOPERATION.
31      
15.
FEES.
31
     
16.
WATER AND SEWER TAPS; FEES; AND DISTRICT MATTERS.
31
     
17.
HOMEOWNER’S ASSOCIATION.
34      
18.
REIMBURSEMENTS AND CREDITS.
34
     
19.
NAME AND LOGO.
35
     
20.
RENDERINGS.
35
     
21.
COMMUNICATIONS IMPROVEMENTS.
35
     
22.
SOIL HAULING.
36



ii

--------------------------------------------------------------------------------

23.

SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST.
36
     
24.
ASSIGNMENT.
37
     
25.
SURVIVAL.
37
     
26.
CONDEMNATION.
37
     
27.
BROKERS.
38      
28.
DEFAULT AND REMEDIES.
38      
29.
GENERAL PROVISIONS.
39



iii

--------------------------------------------------------------------------------

DEFINITIONS


“Additional Deposit” shall have the meaning set forth in Section 3(a).
“APS Mill Levy” shall have the meaning set forth in Section 4(d).
“Architectural Review Committee” shall have the meaning set forth in Section
12(d).
“ASP” shall have the meaning set forth in Section 5(a).
“ASP Criteria” shall have the meaning set forth in Section 12(d).
“Authorities” and “Authority” shall have the meaning set forth in the Recitals.
“BMPs” shall have the meaning set forth in Section 29(x).
“Board” shall have the meaning set forth in Section 16(b).
“Builder Designation” shall have the meaning set forth in Section 8(c)(ii)(7).
“CAB” shall have the meaning set forth in Section 4(d).
“CABEA” shall have the meaning set forth in Section 16(b).
“CDs” shall have the meaning set forth in Section 5(a).
“Closed” shall have the meaning set forth in Section 7.
“Closing Date” shall have the meaning set forth in Section 8(a).
“Closing” shall have the meaning set forth in Section 7.
“Closing Notice” shall have the meaning set forth in Section 8(a).
“Communication Improvements” shall have the meaning set forth in Section 21.
“Communications” shall have the meaning set forth in Section 29(j).
“Confidential Information” shall have the meaning set forth in Section 29(bb).
“Continuation Notice” shall have the meaning set forth in Section 10(a).
“Contract” shall have the meaning set forth in the Preamble.
“CO Holdback” shall have the meaning set forth in Section 5(c)(ii).
“County” shall have the meaning set forth in the Recitals.
“County Records” shall have the meaning set forth in Section 5(a).
“Dedications” shall have the meaning set forth in Section 18.
“Deferred Purchase Price” shall have the meaning set forth in Section 2(a).
“Deferred Purchase Price Deposit” shall have the meaning set forth in Section
5(c)(iv).
“Deposit” shall have the meaning set forth in Section 3(a).
“Design Guidelines” shall have the meaning set forth in Section 12(d).
“Development” shall have the meaning set forth in the Recitals.



--------------------------------------------------------------------------------

“District” shall have the meaning set forth in Section 9(d).
“District Documentation” shall have the meaning set forth in Section 4(d).
“District Improvements” shall have the meaning set forth in Section 16(b).
“Due Diligence Period” shall have the meaning set forth in Section 10(a).
“Easement” shall have the meaning set forth in Section 21.
“Effective Date” shall have the meaning set forth in the Preamble.
“Entitlements” shall have the meaning set forth in Section 5(a).
“Environmental Claim” shall have the meaning set forth in Section 10(h).
“Environmental Laws” shall have the meaning set forth in Section 10(g).
“EPA” shall have the meaning set forth in Section 10(c).
“Escalator” shall have the meaning set forth in Section 2(b).
“Existing Entitlements” shall have the meaning set forth in Section 5(a)(i).
“Feasibility Review” shall have the meaning set forth in Section 10(a).
“Filing” and “Filings” shall have the meaning set forth in the Recitals.
“Final Approval” shall have the meaning set forth in Section 5(a).
“Final Lotting Diagram” shall have the meaning set forth in Section 1.
“Final Plat” shall have the meaning set forth in Section 5(a).
“Finished Lot Improvements” shall have the meaning set forth in the Recitals.
“First Closing” shall have the meaning set forth in Section 1.
“Fourth Closing” shall have the meaning set forth in Section 1.
“Gallagher Adjustments” shall have the meaning set forth in Section 4(d).
“GDP” shall have the meaning set forth in Section 5(a).
“General Assignment” shall have the meaning set forth in Section 8(c)(ii)(9).
“Good Funds” shall have the meaning set forth in Section 2(a).
“Government Warranty Period” shall have the meaning set forth in Exhibit C.
“Governmental Fees” shall have the meaning set forth in Section 18.
“Governmental Warranty” shall have the meaning set forth in Exhibit C.
“Hazardous Materials” shall have the meaning set forth in Section 10(g).
“Holdback Funds” shall have the meaning set forth in Section 5(c)(ii).
“Homebuyer Disclosures” shall have the meaning set forth in Section 12(e).
“Homes”, “Houses”, and “Residences” shall have the meaning set forth in Section
12(d)(i).



--------------------------------------------------------------------------------

“Homeowners’ Association” shall have the meaning set forth in Section 17.
“House Plans” shall have the meaning set forth in Section 12(d)(i).
“Infrastructure Improvements” shall have the meaning set forth in Section 18.
“Initial Deposit” shall have the meaning set forth in Section 3(a).
“Initial Purchase Condition” shall have the meaning set forth in Section
6(a)(i).
“Initial Purchase Price” shall have the meaning set forth in Section 2(a).
“Interchange Condition” shall have the meaning set forth in Section 6(a)(ii).
“Interchange Upgrades” shall have the meaning set forth in Section 5(b).
“Joint Improvements” shall have the meaning set forth in Section 5(c)(ii).
“Joint Improvements Memorandum” shall have the meaning set forth in Section
5(c)(ii).
“Letter of Credit” shall have the meaning set forth in Section 5(c)(iv).
“Lien Affidavit” shall have the meaning set forth in Section 4(a).
“Lot” and “Lots” shall have the meaning set forth in the Recitals.
“Lot Development Agreement” shall have the meaning set forth in the Recitals.
“Lotting Diagram” shall have the meaning set forth in the Recitals.
“Maintenance Declaration” shall have the meaning set forth in Section 17.
“Master Commitment” shall have the meaning set forth in Section 4(a).
“Master Covenants” shall have the meaning set forth in Section 4(d).
“Master Declaration” shall have the meaning set forth in Section 4(d).
“Maximum Mills Limitation” shall have the meaning set forth in Section 4(d).
“Metro District Payments” shall have the meaning set forth in Section 16(b).
“New Exception Objection” shall have the meaning set forth in Section 4(b).
“New Exception Review Period” shall have the meaning set forth in Section 4(b).
“New Exceptions” shall have the meaning set forth in Section 4(b).
“NOI” shall have the meaning set forth in Section 29(x).
“Non-Government Warranty Period” shall have the meaning set forth in Exhibit C.
“Non-Government Warranty” shall have the meaning set forth in Exhibit C.
“Non-Seller Caused Exceptions” shall have the meaning set forth in Section 4(b).
“NORM” shall have the meaning set forth in Section 10(c).
“OFAC” shall have the meaning set forth in Section 23.
“Other New Exceptions” shall have the meaning set forth in Section 4(b).



--------------------------------------------------------------------------------

“Overex” shall have the meaning set forth in Section 10(e).
“Owner’s Affidavit” shall have the meaning set forth in Section 4(a).
“Paired Lots” shall have the meaning set forth in the Recitals.
“Permissible New Exceptions” shall have the meaning set forth in Section 4(b).
“Permitted Exceptions” and “Permitted Exception” shall have the meaning set
forth in Section 9.
“PIF Covenant” shall have the meaning set forth in Section 9(e).
“Plat Certificate” shall have the meaning set forth in Section 4(a).
“Property” shall have the meaning set forth in the Recitals.
“Public Improvement District” or “PID” shall have the meaning set forth in
Section 4(d).
“Public Improvements” shall have the meaning set forth in Exhibit C.
“Purchase Price” shall have the meaning set forth in Section 2.
“Purchaser” shall have the meaning set forth in the Preamble.
“Purchaser Parties” shall have the meaning set forth in Section 10(i).
“Purchaser’s Conditions Precedent” shall have the meaning set forth in Section
6(b).
“Purchaser’s Geotechnical Reports” shall have the meaning set forth in Section
10(e).
“Purchaser’s SWPPP” shall have the meaning set forth in Section 29(x).
“Rangeview” shall have the meaning set forth in Section 16(a).
“Regional Improvements” shall have the meaning set forth in Section 4(d).
“Regional Improvements Authority” shall have the meaning set forth in Section
4(d).
“Regional Improvements Mill Levy” shall have the meaning set forth in Section
4(d).
“Representatives” shall have the meaning set forth in Section 29(bb).
“Reservations and Covenants” shall have the meaning set forth in Section
8(c)(ii)(1).
“SDF” shall have the meaning set forth in Section 16(d)(iii).
“SDP” shall have the meaning set forth in Section 5(a).
“Second Closing” shall have the meaning set forth in Section 1.
“Seller” shall have the meaning set forth in the Preamble.
“Seller Caused Exception” shall have the meaning set forth in Section 4(b).
“Seller Cure Period” shall have the meaning set forth in Section 4(b).
“Seller Documents” shall have the meaning set forth in Section 10(a).
“Seller Party” or “Seller Parties” shall have the meaning set forth in Section
10(h).
“Seller’s Actual Knowledge” shall have the meaning set forth in Section 11.



--------------------------------------------------------------------------------

“Seller’s Conditions Precedent” shall have the meaning set forth in Section
6(a).
“Seller’s Express Representations” shall have the meaning set forth in Section
10(f).
“Seller’s Representations” shall have the meaning set forth in Section 11.
“Service” shall have the meaning set forth in Section 21.
“Service Plans” shall have the meaning set forth in Section 16(b).
“Sidewalks” shall have the meaning set forth in Exhibit C.
“Sky Ranch” shall have the meaning set forth in the Recitals.
“Sky Ranch Districts” shall have the meaning set forth in Section 16(b).
“Substantially Complete” or “Substantial Completion” shall have the meaning set
forth in Section 5(c)(iv).
“Survey” shall have the meaning set forth in Section 4(a).
“SWPPP” shall have the meaning set forth in Section 29(x).
“Takedown” shall have the meaning set forth in the Recitals.
“Takedown 1 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 1 Lots” shall have the meaning set forth in the Recitals.
“Takedown 2 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 2 Lots” shall have the meaning set forth in the Recitals.
“Takedown 3 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 3 Lots” shall have the meaning set forth in the Recitals.
“Takedown 4 Closing Date” shall have the meaning set forth in Section 8(a).
“Takedown 4 Lots” shall have the meaning set forth in the Recitals.
“Takedown Commitment” shall have the meaning set forth in Section 4(b).
“Tap Purchase Agreement” shall have the meaning set forth in Section 16(a).
“Third Closing” shall have the meaning set forth in Section 1.
“Title Company” shall have the meaning set forth in Section 4(a).
“Title Company Indemnity” shall have the meaning set forth in Section 4(a).
“Title Objections” shall have the meaning set forth in Section 4(a).
“Title Policy” shall have the meaning set forth in Section 4(e).
“Tree Lawns” shall have the meaning set forth in Exhibit C.
“Uncontrollable Event” shall have the meaning set forth in Section 13.



--------------------------------------------------------------------------------

CONTRACT FOR PURCHASE
AND SALE OF REAL ESTATE


THIS CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this “Contract”) is entered
into as of the last date of the signatures hereto (the “Effective Date”), by and
between PCY HOLDINGS, LLC, a Colorado limited liability company (“Seller”), and
KB HOME COLORADO, INC., a Colorado corporation (“Purchaser”).


RECITALS:


A.           Seller is developing a master planned residential community known
as “Sky Ranch” which is located in Arapahoe County, Colorado (“County”).  The
Sky Ranch master planned residential community may also be referred to herein as
the “Development”.  The conceptual development plan and lotting diagram for
Phase B of the Development (the “Lotting Diagram”) are attached hereto as
Exhibit A and incorporated herein by this reference.  The Development is being
platted in several subdivision filings and developed in phases.  Each
subdivision filing is hereinafter sometimes respectively referred to as a
“Filing” and collectively as “Filings”.


B.           Seller desires to sell to Purchaser, and Purchaser desires to
purchase and obtain from Seller, approximately 172 platted single family
attached residential lots (individually referred to as a “Lot” and collectively
as the “Lots”) in the Development which will be finished in accordance with this
Contract and which will be used for the construction of single family
residential dwellings upon the terms and conditions set forth in this Contract.


C.           Seller is selling platted residential lots within the Development
to multiple homebuilders, including Purchaser.  The Lots to be sold by Seller
and acquired by Purchaser that are located within the Development shall be
hereinafter collectively referred to as the “Property.”  The Lots will be
conveyed at one or more Closings as more particularly provided herein and each
such Closing may be referred to herein as a “Takedown.”  The Lots which are to
be conveyed at the first Closing shall be sometimes hereinafter collectively
referred to as the “Takedown 1 Lots”; the Lots which are to be conveyed at the
second Closing shall be sometimes hereinafter collectively referred to as the
“Takedown 2 Lots”; the Lots which are to be conveyed at the third Closing shall
be sometimes hereinafter collectively referred to as the “Takedown 3 Lots”; and
the Lots which are to be conveyed at the fourth Closing shall be sometimes
hereinafter collectively referred to as the “Takedown 4 Lots”.


D.          As of the Effective Date, the Lots have not been subdivided pursuant
to a recorded final subdivision plat.  The number and location of the Lots to be
acquired by Purchaser are generally depicted on the Lotting Diagram.  The
precise number, dimension (subject to the minimums below) and location of the
Lots will be established at the time the subdivision plat for such Lots is
approved by the County and/or any other relevant governmental authority (the
County any other governmental entity or authority may be referred to herein
collectively as the “Authorities”, and each an “Authority”).  As of the
Effective Date, the parties anticipate that Purchaser will acquire approximately
172 Lots. The Lots will be a minimum of 32 feet wide by 96 feet deep unless
otherwise approved in writing by Purchaser, for the construction of alley loaded
paired homes, with each Lot meaning a fee simple lot designed for an alley
loaded, paired residential unit located within a building to be constructed and
to sit on two (2) fee simple Lots with a common wall on the Lot line (“Paired
Lots”).


1

--------------------------------------------------------------------------------

E.           Following Purchaser’s acquisition of Lots, Seller will construct
certain infrastructure improvements for the Lots as described on Exhibit C
attached hereto (the “Finished Lot Improvements”) pursuant to a lot development
agreement executed by Seller and Purchaser in the form set forth on Exhibit E
(“Lot Development Agreement”).


AGREEMENT:


1.            Purchase and Sale.
 
The Property shall be purchased at four (4) Closings.  Subject to the terms and
conditions of this Contract, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, on or before the dates set forth in Section 6(b)
below, the Lots in each Takedown, as generally depicted on the Lotting Diagram
and as follows (the following number of Lots being an estimate as of the date
hereof and dependent on the Entitlements):
 


At the Takedown 1 Closing (“First Closing”), forty-two (42) Paired Lots;
 
At the Takedown 2 Closing (“Second Closing”), forty-six (46) Paired Lots;
 
At the Takedown 3 Closing (“Third Closing”), forty (40) Paired Lots; and
 
At the Takedown 4 Closing (“Fourth Closing”), forty-four (44) Paired Lots.
 
Notwithstanding the foregoing, however, the parties acknowledge and agree that
the Parties shall negotiate during the Due Diligence Period to reach agreement
on a mutually acceptable site plan for the Lots (“Final Lotting Diagram”) and
that the exact number and location of the Lots within each Takedown are subject
to adjustment based upon the approval by the Authorities of the Final Plat (as
hereinafter defined) that includes the Lots to be acquired by Purchaser at each
Takedown.  The precise number, dimension (subject to the provisions of this
Contract), location and legal description of the Lots will be established at the
time the Final Plat for such Lots is approved by the County and/or any other
Authority, and upon approval of each such Final Plat the parties shall execute
an amendment to this Contract setting forth the legal description of those Lots
included in the approved Final Plat.
 
2.            Purchase Price.
 
The purchase price to be paid by Purchaser to Seller for each Lot (the “Purchase
Price”) shall consist of the Initial Purchase Price (as hereinafter defined) and
the Deferred Purchase Price (as hereinafter defined). The Purchase Price for
each Lot shall be calculated as provided in the following Section 2(a) and shall
be subject to adjustment as provided in Section 2(b) below:
 
(a)          Purchase Price Payments.  For each Lot the Purchase Price shall be
the sum of the “Initial Purchase Price” of Twenty Thousand and 00/100 Dollars
($20,000.00) per Paired Lot, paid by Purchaser to Seller by wire transfer or
other immediately available and collectible funds (“Good Funds”), and the
“Deferred Purchase Price” of Forty-One Thousand Nine Hundred and 00/100 Dollars
($41,900.00) per Paired Lot, paid by Purchaser to Seller in Good Funds, for a
total of Sixty One Thousand Nine Hundred and 00/100 Dollars ($61,900.00) per
Paired Lot, (subject to the Escalator adjustment as hereinafter provided in
Section 2(b) of this Contract). The Deferred Purchase Price for the Lots
acquired by Purchaser at the First Closing shall be secured by Good Funds or a
letter of credit delivered by Purchaser into escrow at the First Closing, the
Deferred Purchase Price for the Lots acquired by Purchaser at the Second Closing
shall be secured by Good Funds or a letter of credit delivered by Purchaser into
escrow at the Second Closing, the Deferred Purchase Price for the Lots acquired
by Purchaser at the Third Closing shall be secured by Good Funds or a letter of
credit delivered by Purchaser into escrow at the Third Closing, and the Deferred
Purchase Price for the Lots acquired by Purchaser at the Fourth Closing shall be
secured by Good Funds or a letter of credit delivered by Purchaser into escrow
at the Fourth Closing, as more particularly described in Section 5(c) below.
 
2

--------------------------------------------------------------------------------

(b)          Purchase Price Escalator.  Any portion of the Purchase Price due
for a Lot which is to be paid after the occurrence of the First Closing will
increase by an amount equal to the amount of simple interest that would accrue
thereon for the period elapsing between the date that the First Closing occurs
until the date such amount is paid, at a rate equal to four percent (4%) per
annum (non-compounding) (the “Escalator”). The Escalator applies to both the
Initial Purchase Price and the Deferred Purchase Price. By way of example and
for clarification purposes only, if the Purchase Price of a Lot at the Closing
of the Takedown 1 Lots is $61,900 then at the Takedown 2 Closing occurring 9
months (270 actual days) following the date of the Takedown 1 Closing, the
Purchase Price for a Lot at the Takedown 2 Closing would be $63,757.00, which is
calculated as follows: $61,900 + ($61,900 x 0.04) x (270/365) = $63,757.00.  If
the Initial Purchase Price for such Lot to be acquired at the Takedown 1 Closing
is $20,000.00, then the Initial Purchase Price for a Lot to be paid at the
Takedown 2 Closing (occurring 270 days later) will be $20,600.00 [calculated as
follows: $20,000.00 + ($20,000.00 x .04) x (270/365) = $20,600.00].
Notwithstanding the foregoing or anything herein to the contrary, the Escalator
shall not accrue or be calculated during extension periods requested by Seller
and shall cease to accrue and be calculated against any portion of the Deferred
Purchase Price which has not become due and owing twelve (12) months following
the applicable Closing Date; provided that such delay is not the result of
Purchaser’s acts or omissions.
 
3.            Payment of Purchase Price.  The Purchase Price for each of the
Lots, as determined pursuant to Section 2 above, shall be payable as follows:
 
(a)          Earnest Money Deposit.  Within three (3) business days following
the Effective Date, Purchaser shall deliver to the Title Company (as defined in
Section 4(a) hereof) an earnest money deposit in the amount of $159,702.00 (the
“Initial Deposit”). Within three (3) business days after delivery of the
Continuation Notice (as hereinafter defined), Purchaser shall deliver to Title
Company an additional deposit in the amount of $159,702.00 (the “Additional
Deposit”). The Initial Deposit and the Additional Deposit and all interest
earned thereon shall be referred to herein as the “Deposit”.  The Title Company
will act as escrow agent and invest the earnest money deposit in a federally
insured institution at the highest money market rate available.  The Deposit
shall be paid in Good Funds.  The Deposit shall be applied on a pro-rata basis
to the Initial Purchase Price due at each Closing, being $1,857 per Lot based on
an estimated 172 Lots.  If this Contract is terminated prior to the expiration
of the Due Diligence Period for any reason, the Initial Deposit shall be
refunded to Purchaser.  If this Contract is terminated after the Due Diligence
Period and prior to the Deposit being fully applied to the Purchase Price at the
last Closing, the unapplied portion of the Deposit shall be paid to Seller,
except in the case of a termination of this Contract pursuant to a provision
that expressly entitles Purchaser to a refund of the Deposit as provided
elsewhere herein.
 
3

--------------------------------------------------------------------------------

(b)          Initial Purchase Price.  That portion of the Purchase Price for
each Lot that is identified as the Initial Purchase Price and calculated as
provided in Section 2 above shall be paid by Purchaser to Seller in Good Funds
at the Closing that is applicable to the Lot.
 
(c)          Deferred Purchase Price.  That portion of the Purchase Price for
each Lot that is identified as the Deferred Purchase Price in Section 2 above is
due and payable by Purchaser to Seller, as provided in and pursuant to Section
5(c) below and the terms of the Lot Development Agreement.
 
4.            Seller’s Title.
 
(a)        Preliminary Title Commitment.  Within ten (10) business days after
the Effective Date, Seller shall furnish to Purchaser, at Seller’s expense, a
current commitment for a Title Policy (as defined below) for the Property (the
“Master Commitment”) issued by Land Title Guarantee Company (“Title Company”) as
agent for First American Title Insurance Company, together with copies of the
instruments listed in the schedule of exceptions in the Master Commitment. If
the Master Commitment contains any exceptions from coverage which are
unacceptable to Purchaser, then Purchaser shall object to the condition of the
Master Commitment in writing within sixty (60) days of Purchaser’s receipt of
the Master Commitment together with copies of all documents constituting
exceptions to title (the “Title Objections”).  Upon receipt of the Title
Objections, Seller may, at its option and at its sole cost and expense, clear
the title to the Property of the Title Objections within twenty (20) days of
receipt of the Title Objections.  In the event Seller fails, or elects not to
clear the title to the Property of the Title Objections on or before the date
that is ten (10) days before the expiration of the Due Diligence Period, the
Purchaser, as its sole remedy, may elect before the expiration of the Due
Diligence Period either: (i) to terminate this Contract, in which event the
Initial Deposit shall be promptly returned to Purchaser, Purchaser shall deliver
to Seller all information and materials received by Purchaser from Seller
pertaining to the Property and any non-confidential and non-proprietary
information otherwise obtained by Purchaser pertaining to the Property, and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 12(c) below; or (ii) to waive
such objections and proceed with the transactions contemplated by this Contract,
in which event Purchaser shall be deemed to have approved the title matters as
to which its Title Objections have been waived.  If Purchaser fails to provide
the Title Objections prior to the expiration of the sixty (60) day period
required by this Section 4(a), Purchaser shall be deemed to have elected to
waive its objections as described in the preceding clause.  If Purchaser fails
to notify Seller of its election to terminate this Contract or waive it
objections, Purchaser shall be deemed to have elected to waive its objections to
any title matter that Seller has failed or elected not to cure.  Seller shall
release at or prior to the applicable Closing any monetary lien that Seller
caused or created against the Property with respect to that portion of the
Property to be acquired at a particular Closing other than non-delinquent real
estate taxes and assessments and Permitted Exceptions, and such monetary liens
shall not constitute Permitted Exceptions (as hereinafter defined). At each
Closing, without the need for Purchaser to object to the same in Purchaser’s
Title Objections, Seller shall execute and deliver the Title Company’s standard
form mechanic’s lien affidavit (the “Lien Affidavit”) in connection with the
standard printed exception for liens arising against the Lots purchased at the
Closing for work or materials ordered or contracted for by Seller, and to the
extent required by the Title Company a commercially reasonable indemnity
agreement (the “Title Company Indemnity”), provided, however, if Purchaser
determines during the Due Diligence Period that the Title Company refuses or is
unwilling to delete the standard printed exception for liens as part of extended
coverage despite Seller’s offer to execute and deliver the Lien Affidavit and
Title Company Indemnity, then Purchaser will have the right to terminate this
Contract on or before the expiration of the Due Diligence Period whereupon the
Initial Deposit will be returned to Purchaser, or Purchaser may proceed with the
Closing in which event the Title Policy will contain, and the Lots will be
conveyed subject to, the standard printed exception for liens unless the Title
Company agrees thereafter to delete such lien exception, however, the Purchaser
shall have no further termination rights if the Title Company does not agree to
do so.  If the Title Company agrees during the Due Diligence Period to delete
the standard printed exception for liens as part of extended coverage and
thereafter the Title Company refuses to delete the exception for liens based on
Seller’s offer to execute and deliver the Lien Affidavit and Title Company
Indemnity, then such exception shall be deemed a Non-Seller Caused Exception (as
hereinafter defined) to which Purchaser shall have the right to object pursuant
to Section 4(b).  Seller shall request that each Takedown Commitment (as
hereinafter defined) provide for the deletion of the other standard printed
exceptions from the Title Policy; provided, that, Seller’s only obligations with
respect thereto shall be (i) to provide a copy of Seller’s existing survey
(“Survey”), if any, of the land that contains the Lots, (ii) to obtain and
furnish, at Seller’s sole cost and expense, a plat certification issued by a
licensed surveyor (“Plat Certificate”) if and to the extent a Plat Certificate
is required by the Title Company as a requirement to delete the standard survey
exception, (iii) to execute the Title Company’s standard form seller-owner final
affidavit and agreement as reasonably modified by Seller and as to Seller’s acts
only if such affidavit is required by the Title Company for the purpose of
deleting any exception for parties in possession (“Owner’s Affidavit”), and (iv)
to execute the Title Company’s Lien Affidavit with respect to Seller’s acts, in
form and substance reasonably acceptable to Seller.  Seller has no obligation to
provide a new Survey or to update any existing Survey.
 
4

--------------------------------------------------------------------------------

(b)          Subsequently Disclosed Exceptions.  Not less than fifteen (15) days
prior to each Closing, in conjunction with Seller’s delivery of the applicable
Closing Notice (hereafter defined), Seller shall request that the Title Company
issue an updated title commitment for that portion of the Property to be
acquired at such Closing (each a “Takedown Commitment”), together with copies of
any additional instruments listed in the schedule of exceptions which are not
reflected in the Master Commitment furnished pursuant to Section 4(a) above or
in any prior Takedown Commitment.  Additional items disclosed by a Takedown
Commitment or by an amendment to the Master Commitment that affect title to the
subject Property are referred to as “New Exceptions”. New Exceptions affecting
title to the subject Property that are allowed by the provisions of this
Contract are referred to as “Permissible New Exceptions” and all other New
Exceptions are referred to as “Other New Exceptions”. Purchaser has no right to
object to any Permissible New Exception.  Other New Exceptions which do not
materially increase or create new costs to construct Homes, or that materially
adversely affect title or use of a Lot shall also be Permissible New
Exceptions.  Purchaser shall have a period of seven (7) days from the date of
its receipt of such Takedown Commitment or amendment to the Master Commitment
and a copy of the New Exceptions (the “New Exception Review Period”) to review
and to approve or disapprove any Other New Exceptions.  If any Other New
Exception is unacceptable to Purchaser, Purchaser shall object to such Other New
Exception(s) in writing within seven (7) days after the date of Purchaser’s
receipt of the Takedown Commitment, together with a copy of the New Exceptions
(the “New Exception Objection”).  Upon receipt of the New Exception Objection,
Seller shall cure the New Exception Objection (by deletion or, with Purchaser’s
approval, insuring over or endorsement) to the extent that such Other New
Exception was caused or created by Seller and is not otherwise permitted by this
Contract (“Seller Caused Exception”).  If the New Exception Objection relates to
an Other New Exception that was not caused by Seller (“Non-Seller Caused
Exception”), Seller may, at its sole discretion, cure the New Exception
Objection, within fifteen (15) days of receipt of the New Exception Objection
(“Seller Cure Period”) and the applicable Closing Date will be extended to
accommodate the Seller Cure Period.  In the event Seller fails, or elects not to
cure a Non-Seller Caused Exception within such fifteen (15) day period, the
Purchaser, as its sole remedy, may elect within five (5) business days after the
end of the Seller Cure Period either: (i) to terminate this Contract as to the
Lots affected by such New Exception, in which event the prorata portion of the
Deposit for such Lots shall be refunded to Purchaser and the parties shall have
no further rights or obligations under this Contract as to such Lots; or (ii) to
waive such objection and proceed with the acquisition of the Lots in such
Takedown, in which event Purchaser shall be deemed to have approved the New
Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract as to the applicable Lots in accordance with the foregoing
sentences within five (5) business days after the expiration of the Seller Cure
Period (i) Purchaser shall be deemed to have elected to waive its objections as
described in the preceding sentences and (ii) all such items shall be deemed to
be Permitted Exceptions.
 
(c)          Permitted Exceptions; Additional Easements.  Seller shall convey
title to the Lots included in each Takedown of the Property to Purchaser at the
Closing for such Takedown subject to the Permitted Exceptions described in
Section 9 hereof.  Prior to each Closing, Seller shall have the right, subject
to the limitations set forth below and those Reservations and Covenants (as
hereinafter defined) as set forth on Exhibit B, attached hereto, and provided
Seller shall advise and provide copies of same to Purchaser promptly after
Seller becomes aware of same, to convey additional easements as Permissible New
Exceptions to utility and cable service providers, governmental or
quasi-governmental Authorities, metropolitan, water and sanitation districts,
homeowners associations or property owners associations or other entities that
serve the Development or adjacent property for construction of utilities and
other facilities to support the Development or such adjacent property, including
but not limited to sanitary sewer, water lines, electric, cable, broad-band and
telephone transmission, storm drainage and construction access easements across
the Property not yet acquired by Purchaser, allowing Seller or its assignees the
right to install and maintain sanitary sewer, water lines, cable television,
broad-band, electric, telephone and other utilities on the Property and on the
adjacent property owned by Seller and/or its affiliates, and further, to
accommodate storm drainage from the adjacent property. Such easements shall
require the restoration of any surface damage or disturbance caused by the
exercise of such easements, shall not be located within the building envelope of
any Lot, shall not materially detract from the value, use or enjoyment of
(i) the Lots affected or the remaining portion of the Property on which such
easements are to be located, or (ii) any adjoining property of Purchaser.


5

--------------------------------------------------------------------------------

(d)          Master Covenants; Regional Improvement Authority.  The Lots to be
acquired pursuant to this Contract shall be, prior to each Closing, made subject
to the Covenants, Conditions and Restrictions for Sky Ranch recorded in the
County Records on August 10, 2018, at Reception No. D8079588 (the “Master
Declaration”).  The Master Declaration, together with any supplemental
declarations which have been, or may in the future be, recorded against the
Property, shall be collectively referred to as the “Master Covenants”.  The
Master Covenants are administered by the Sky Ranch Community Authority Board
(“CAB”) and shall be a Permitted Exception (as hereinafter defined).  Seller
shall provide to Purchaser for its review, a copy of the Master Covenants as
part of the Seller Documents (as hereinafter defined).  Seller shall be
permitted to revise or supplement the Master Covenants at any time before the
First Closing under this Contract without the consent of Purchaser but with
prior notice and copies of same to Purchaser; provided, that any such revision
has no material adverse effect on the Lots acquired or to be acquired by
Purchaser.  The Seller may petition the County for the organization of a public
improvement district pursuant to C.R.S. Title 30, Article 20 (the “Public
Improvement District” or “PID”), or one or more public entities, including
without limitation, the Sky Ranch Districts, CAB, and County may enter into an
intergovernmental agreement pursuant to C.R.S. §§ 29-1-203 and – 203.5 to create
a public authority (the “Regional Improvements Authority”) to provide a source
of funding for the construction and operation of certain regional public
improvements serving the Development and other properties, including without
limitation, the freeway interchange at Interstate I-70/Airpark Frontage Road
adjacent to the Development and other regional improvements (collectively, the
“Regional Improvements”).  The PID, if formed, may pledge revenues and/or issue
general obligation indebtedness, revenue bonds or special assessment bonds and
will have the power to levy and collect ad valorem taxes on and against all
taxable property within the PID in accordance with the provisions of part 5 of
C.R.S. Title 30, Article 20. If and to the extent that Seller petitions the
County and the County organizes a PID that includes the Development, Purchaser
agrees that it will not object to the County’s organization of any such PID. 
The Regional Improvements Authority, if created, may use revenue generated by
the Sky Ranch Districts’ imposition of a mill levy that is a subset of the Sky
Ranch Districts’ operations and maintenance mill levy to plan, design, acquire,
construct, install, relocate and/or redevelop, and the administration, overhead
and operations and maintenance costs incurred with respect to the Regional
Improvements (the “Regional Improvements Mill Levy”). The Regional Improvements
Mill Levy shall be calculated as the difference between the overlapping mill
levies of property subject to the Aurora Public Schools mill levy (“APS Mill
Levy”) and the overlapping mill levies of property not subject to the APS Mill
Levy.  Notwithstanding the foregoing, (i) Purchaser may object if any proposal
may exceed the Maximum Mills Limitation (hereafter defined) and (ii) regardless
of whether or not Purchaser objects, Purchaser shall not be deemed to consent to
or approve, and all PID documentation, coupled and aggregated with any and all
other documentation relating to the District (hereafter defined), the other Sky
Ranch Districts (hereafter defined), and the Regional Improvements Authority
(such documentation being collectively referred to as, the “District
Documentation”) shall only be permitted to levy and collect in the aggregate
amounts that do not exceed the lesser of: (i) the total mill levy assessed
against a residential lot that is subject to the APS Mill Levy; and (ii) up to
55.664 mills (subject to “Gallagher Adjustments”) commencing with the
residential assessment rate as of January 1, 2021 for debt service, and up to
11.133 mills for operation and maintenance (also subject to Gallagher
Adjustments) (collectively, the “Maximum Mills Limitation”). Seller shall be
solely liable for and shall pay (i) any ad valorem taxes levied by any district
or other entity in excess of the Maximum Mills Limitation, and (ii) any other
rates, tolls, fees or charges adopted by any such district or other entity and
this obligation of Seller shall survive all Closings for the benefit of
Purchaser and all successor Lot owners.
 
6

--------------------------------------------------------------------------------

(e)          Title Policy.  Within a reasonable time after each Closing, Seller,
at its expense, shall cause the Title Company to deliver a Form 2006 ALTA
extended coverage owner’s policy of title insurance (“Title Policy”), insuring
Purchaser’s title to the Property conveyed at such Closing, pursuant to the
applicable Takedown Commitment and subject only to the Permitted Exceptions,
together with such endorsements as Purchaser may request and which the Title
Company agrees to issue during the Due Diligence Period, and shall pay the
premium for the basic policy at such Closing.  The Title Policy shall provide
insurance in an amount equal to the Purchase Price for all Lots purchased at
such Closing.  At each Closing, Seller shall offer to execute and deliver a Lien
Affidavit and an Owner’s Affidavit, and shall obtain and furnish a Plat
Certificate, as necessary.  Purchaser shall pay any fees charged by the Title
Company to delete the standard pre-printed exceptions. Purchaser shall pay for
the premiums for any endorsements requested by Purchaser, except that Seller
shall pay for any endorsements that Seller agrees to provide in order to cure a
Title Objection.
 
5.           Seller Obligations. Seller shall have the following obligations:
 
(a)          Entitlements.
 
(i)         Platting and Entitlements.  As part of the Seller Documents, Seller
will provide to Purchaser any existing entitlement documents applicable to the
Property (the “Existing Entitlements”). Seller shall be responsible, at Seller’s
sole cost and expense, for preparing and processing in a commercially reasonable
manner and timeframe, and diligently pursuing and obtaining Final Approval (as
defined below) from the County and any other appropriate Authority and recording
in the records of the Clerk and Recorder of the County (the “County Records”),
as may be required, the following: (A) a preliminary plat; (B) a general
development plan (“GDP”); (C) a specific development plan that includes the
Property (“SDP”); (D) an administrative site plan (“ASP”) and final subdivision
plat (or plats) for each Filing within the Property (each a “Final Plat”); (E)
the public improvement construction plans for all improvements relating to each
Final Plat (“CDs”); and (F) one or more development or subdivision improvement
agreements associated with the Final Plats and other similar documentation
required by the Authorities in connection with approval of the Final Plat(s) and
CDs (collectively, along with the Existing Entitlements, the “Entitlements”). 
The Entitlements (A) shall substantially comply with the Final Lotting Diagram,
and shall provide that Phase B of the Development contains approximately 834
total lots, including the Lots which are of the number, type, and dimension as
set forth above in Recital D (after taking into consideration applicable
setbacks); (B) shall allow for the construction of a Residence on each Lot; (C)
shall not impose new or additional requirements upon Purchaser (except as
anticipated pursuant to this Contract) the cost of which is expected to exceed
$3,000 per Lot (in the aggregate) or which will materially adversely affect or
limit the use of any Lot for the construction of a Residence thereon.  Seller
shall use commercially reasonable efforts to have the Entitlements for each
Takedown, respectively, approved by the Authorities and recorded as necessary in
the County Records with all applicable governmental or third-party appeal and/or
challenge periods applicable to an approval decision of the County Board of
Commissioners or County Planning Commission having expired without any appeal
then-pending (“Final Approval”).  Seller shall use commercially reasonably
efforts to obtain Final Approval of the Entitlements applicable to the Takedown
1 Lots on or before that date which is nine (9) months after the expiration of
the Due Diligence Period, as such period may be extended pursuant to this
Section 5(a), or as a result of Force Majeure delays.  If Final Approval of the
Entitlements applicable to the Takedown 1 Lots has not been achieved as
aforesaid on or before nine (9) months after the expiration of the Due Diligence
Period (subject to Force Majeure delays), then Seller, in its discretion, shall
have the right to extend the date for obtaining such Final Approval for a period
not to exceed an additional six (6) months by providing written notice to
Purchaser prior to the expiration of such nine (9) month period (or such later
date as the same may have been previously extended).  If Seller has not secured
such Final Approval of the Takedown 1 Lots by the expiration of the initial nine
(9) month period (subject to Force Majeure delays) and shall fail to exercise
such extension, each party shall thereupon be relieved of all further
obligations and liabilities under this Contract, except as otherwise provided
herein, and the Deposit shall be returned to Purchaser.  If Seller extends the
time period for obtaining Final Approval of the Takedown 1 Lots, then during
such extended time period Seller shall use commercially reasonable efforts to
obtain Final Approval of such Entitlements, and failing which, Seller shall not
be in default of its obligations under this Contract (unless Seller failed to
use commercially reasonable efforts to obtain Final Approval of such
Entitlements), but this Contract shall terminate in which case each party shall
thereupon be relieved of all further obligations and liabilities under this
Contract, except as otherwise provided herein, and the Deposit shall be returned
to Purchaser.  The timing for Final Approval of the Entitlements for Takedowns
after Takedown 1 is as set forth in Section 6(b)(i) hereof.  During the
Entitlement process, Seller shall keep Purchaser reasonably informed of the
process and the anticipated results therefrom and Seller will provide Purchaser
with copies of those Entitlement documents as submitted to the County and other
reasonable documentation relating to same; provided, however, that failure to
provide the same to Purchaser shall not constitute a default hereunder. 
Purchaser, at no material cost to Purchaser (other than costs incurred to obtain
services that could reasonably be performed or provided in-house), shall
cooperate with Seller in Seller’s efforts to obtain Final Approval of the
Entitlements by the County.
 
8

--------------------------------------------------------------------------------

(ii)       Lot Minimums for each Takedown.  The Final Plat(s) for the Property
and the Lots are anticipated to be in a form which is substantially consistent
with the Final Lotting Diagram, subject to changes made necessary by the
Authorities and/or final engineering decisions which are necessary to properly
engineer, design, and install the improvements in accordance with the
requirements of the County and other applicable Authorities. In no event shall
Purchaser be obligated to purchase any Lots which are less than the dimensions
set forth in Recital D. In no event shall Purchaser be obligated to complete the
First Closing if the total number of Lots in the First Closing is less than 38;
provided, however, that in the event Seller delivers less than 38 Lots at the
First Closing, Purchaser’s sole and exclusive remedy shall be to terminate this
Contract, after which neither Party shall have any further right or obligation
hereunder.
 
(iii)      Recordation of Final Plat.  At or before each Closing, Seller shall
cause to be recorded, in the County Records, the Final Plat that includes the
Lots that are to be purchased at such Closing.  Seller shall be responsible for
providing to the County any bond or other financial assurance that is required
by the County to record each Final Plat.
 
(b)          Interchange Obligations.  As of the Effective Date, the Existing
Entitlements for the Development state that no more than 774 building permits
may be issued for the Development until the freeway interchange is upgraded. The
foregoing building permit provision may affect the ability of Purchaser and the
other builders within Phase B from obtaining building permits on the Lots
acquired after the First Closing under this Contract and after the initial
closings under the other builder contracts.  Seller is currently working with
the County, CDOT, and other stakeholders to identify interim upgrades to the
freeway interchange that, if implemented, would increase the number of building
permits available within the Development to accommodate all Lots subject to this
Contract and the other builder contracts within Phase B (the “Interchange
Upgrades”).  Seller will use commercially reasonable efforts to satisfy its
obligations with respect to the Interchange Upgrades in a timely manner, such
that Purchaser is not delayed (as a result of Seller’s actions or inactions) in
obtaining from the County, a building permit for any Lot acquired by Purchaser,
or upon completion of a Home on such Lot, a certificate of occupancy.  This
section shall survive each Closing.


9

--------------------------------------------------------------------------------

(c)          Finished Lot Improvements/Lot Development Agreement.


(i)       At the First Closing, Purchaser and Seller shall enter into the Lot
Development Agreement regarding Seller’s obligations to construct and install
the Finished Lot Improvements as described on Exhibit C attached hereto.  A
draft of the Lot Development Agreement was provided to Purchaser prior to the
Effective Date and the form thereof shall be mutually agreed upon by the parties
not more than thirty (30) days after the Effective Date hereof and thereafter
attached hereto, as Exhibit E, by an amendment signed by both parties,.


(ii)        The Lot Development Agreement includes, without limitation,
provisions that provide for the following: (A) the payment of the Deferred
Purchase Price by Purchaser as follows: (1) one-half of the Deferred Purchase
Price for the Lots acquired shall be paid to Seller upon Substantial Completion
of that portion of the Finished Lot Improvements consisting of the water,
sanitary sewer and storm sewer infrastructure that is necessary to serve such
Lots acquired, and (2) the remaining one-half of the Deferred Purchase Price for
such Lots acquired (subject to the CO Holdback, as set forth below) shall be
paid to Seller upon Substantial Completion of the balance of Finished Lot
Improvements for such Lots acquired; (B) Seller’s and/or the District’s
obligation to post surety as required by the County in connection with the
Finished Lot Improvements; (C) provisions regarding Seller’s and/or the
District’s agreements with the contractors who will construct the Finished Lot
Improvements; (D) Seller’s and/or the District’s warranty obligations, as
provided on Exhibit C; (E) Seller’s obligation to obtain lien waivers and to
discharge mechanics liens related to construction of the Finished Lot
Improvements; (F) Purchaser’s step-in rights following a Seller and/or District
Event of Default (as such term is defined in the Lot Development Agreement)
under the Lot Development Agreement; and (G) a license from Purchaser to permit
construction of the Finished Lot Improvements and performance of other related
activities on the Lots.  The Seller, Purchaser, other builder(s) affected by any
improvements to be constructed under the Lot Development Agreement that serve or
benefit the Lots and other property that is to be acquired by such other
builder(s) (the “Joint Improvements”) and the Title Company will, at the
Takedown 1 Closing execute a “Joint Improvements Memorandum” that describes the
rights and obligations of Seller, Purchaser, such other builder(s) and Title
Company and such document will supplement the Lot Development Agreement
regarding the installation and construction of any Joint Improvements.  The form
of the Joint Improvements Memorandum is attached to the Lot Development
Agreement as Exhibit F thereto.  Notwithstanding the foregoing, Purchaser shall
have the option, by notice given to Seller within five (5) business days after
Purchaser receives notice from Seller that Substantial Completion has occurred
and the remaining one-half of the Deferred Purchase Price for such Lots is due:
(1) to defer such payment until all Finished Lot Improvements necessary for the
issuance of certificates of occupancy for Residences located on such Lots have
been completed, and if such deferral is made Purchaser shall not apply for
building permits or commence construction of Residences on such Lots until
Purchaser makes such payment (with Purchaser having the right, despite such
deferral, to make such payment at any time prior to completion of such Finished
Lot Improvements); or (2) if such deferral is not made (or if despite such
deferral, Purchaser makes such payment prior to Seller’s completion of such
Finished Lot Improvements) to make such payment and holdback a sum equal to
$5,000.00 for each of the applicable Lots, which shall not be due and payable
until all Finished Lot Improvements which are necessary for the issuance of
certificates of occupancy for Residences located on such Lots have been
completed.  Any amount withheld in accordance with clause (1) or (2) of the
preceding sentence shall hereinafter be referred to as the “CO Holdback” and
until Purchaser has paid, in full, the total amount of the CO Holdback,
Purchaser shall not apply for any certificates of occupancy with respect to any
Residence on any Lot for which payment was withheld.


10

--------------------------------------------------------------------------------

(iii)     After each Closing, Seller acting as the Constructing Party (as
defined in the Lot Development Agreement) under the Lot Development Agreement
shall commence and diligently pursue Substantial Completion, or cause to be
Substantially Completed, for the Lots purchased and acquired by Purchaser at
each Closing, subject to Force Majeure, the Finished Lot Improvements in
accordance with the phasing, provisions and schedules of the Lot Development
Agreement and all applicable laws, codes, regulations and governmental
requirements for the Lots.  Seller will notify Purchaser when the applicable
Finished Lot Improvements have been Substantially Completed. Seller’s failure to
comply with the foregoing covenant shall not constitute a default hereunder
unless and until such failure shall constitute an Event of Default (as defined
in the Lot Development Agreement) under the Lot Development Agreement.


(iv)      In order to secure Purchaser’s obligation (following each Closing) to
pay the Deferred Purchase Price in accordance with the terms of this Contract
and the payment schedule set forth in the Lot Development Agreement, as
described in Section 5(c)5(a)(iii) of this Contract, at each Closing Purchaser
shall deliver to Title Company (acting as escrow agent), either (a) a letter of
credit, in a form agreeable to Seller in its reasonable discretion, issued by a
financial institution acceptable to the parties in their reasonable discretion
(the “Letter of Credit”), or (ii) a cash payment (a Letter of Credit and the
cash payment each constitute a “Deferred Purchase Price Deposit”). The Deferred
Purchase Price Deposit shall be in an amount equal to the sum of the Deferred
Purchase Price for all of the Lots acquired by Purchaser at such Closing plus
the Escalator thereon calculated pursuant to Section 2(a). Title Company shall
hold and maintain the Deferred Purchase Price Deposit pursuant to the Lot
Development Agreement in an escrow account established by Title Company for the
benefit of Seller and Purchaser.  A Letter of Credit that is posted as the
Deferred Purchase Price Deposit for a Closing shall remain in place until the
final payment of the Deferred Purchase Price applicable to such Closing has been
made to the Seller following Substantial Completion of the Finished Lot
Improvements which serve the Lots acquired by Purchaser at such Closing (or, at
Purchaser’s option, replacement of same with Good Funds).  If a Letter of Credit
is scheduled to expire prior to the Substantial Completion of all of such Lots,
and Purchaser has not renewed the Letter of Credit or replaced same with Good
Funds at least fifteen (15) days prior to the expiration date thereof, Title
Company is authorized and directed to draw down the full amount of the Letter of
Credit and deposit such funds in escrow to be used solely for the payment of any
unpaid Deferred Purchase Price.  The Letter of Credit may provide that it may be
reduced from time to time to the extent of payments of the Deferred Purchase
Price made by Purchaser for Finished Lot Improvements in accordance with the
terms, including the payment schedule, set forth in the Lot Development
Agreement and Section 5(c)(ii) of this Contract.  The Letter of Credit for each
Closing shall be returned to Purchaser, together with an executed reduction
certificate reducing the face amount thereof to $0.00, upon payment in full of
the Deferred Purchaser Price for all of the Lots in such Closing.  A cash
payment that is deposited as the Deferred Purchase Price Deposit for a Closing
will be drawn down and disbursed by the Title Company to Seller from time to
time to the extent of payments of the Deferred Purchase Price made by Purchaser
for Finished Lot Improvements in accordance with the terms, including the
payment schedule, set forth in the Lot Development Agreement and Section
5(c)(ii) of this Contract.  Failure by Purchaser to pay any portion of the
Deferred Purchase Price that is secured by a Letter of Credit when the same
shall become due and payable, provided that at such failure continues for a
period of ten (10) days after the delivery of written notice thereof from Seller
to Purchaser, shall entitle Seller to enforce the collection of the delinquent
Deferred Purchase Price by drawing upon the Letter of Credit or having the Title
Company draw upon the Letter of Credit, and in either event the funds so drawn
shall be paid to Seller as payment of any unpaid Deferred Purchase Price and
such failure to pay shall be deemed cured.  If Seller or Title Company is unable
to draw upon the Letter of Credit, or Purchaser otherwise fails to pay the
Deferred Purchase Price, Seller may protect and enforce its rights under this
Contract pertaining to payment of the Deferred Purchase Price by (i) such suit,
action, or special proceedings as Seller shall deem appropriate, including,
without limitation, any proceedings for the specific performance of any covenant
or agreement contained in this Contract and the Lot Development Agreement or the
enforcement of any other appropriate legal or equitable remedy, or for the
recovery of actual damages (excluding consequential, punitive damages or similar
damages) caused by Purchaser’s failure to pay the Deferred Purchase Price,
including reasonable attorneys’ fees, and (ii) enforcing Seller’s lien rights
under the Lot Development Agreement.  Seller’s remedies are non-exclusive.  The
foregoing provisions regarding the Letter of Credit as security for payment of
the Deferred Purchase Price shall be included in the Lot Development Agreement
in the form of escrow instructions.


11

--------------------------------------------------------------------------------

(d)          Substantial Completion of Improvements.  The term “Substantially
Complete” or “Substantial Completion” means that the Finished Lot Improvements
for Lots acquired by Purchaser at a Closing have been substantially completed in
accordance with the applicable CDs, the other applicable Entitlements, and all
other applicable requirements of this Contract such that Purchaser will not
thereby be precluded from obtaining building permits for such Lots and Seller
has provided Purchaser written notice thereof.  From and after Substantial
Completion of the Lots acquired at a Closing hereunder, Seller shall complete
such remaining improvements as are necessary so that Purchaser will not be
precluded from obtaining certificates of occupancy for Homes constructed by
Purchaser on such Lots, following Purchaser’s completion thereof.


6.            Pre-Closing Conditions.
 
(a)        Seller’s Conditions.  It shall be a condition precedent to Seller’s
obligation to close each Takedown, that the following conditions (“Seller’s
Conditions Precedent”) have been satisfied:
 
(i)       Purchaser and other homebuilders are under contract to purchase at
least 250 of the Lots in Phase B, and close the initial purchase of lots under
some or all of such purchase and sale agreements as determined by Seller
simultaneously (the “Initial Purchase Condition”); provided, that once such
Initial Purchase Condition has been satisfied, it shall be considered satisfied
at each subsequent Closing.
 
12

--------------------------------------------------------------------------------

(ii)      Seller shall have satisfied, or is reasonably certain it will be able
to satisfy (and Purchaser reasonably concurs with such determination), its
obligations with respect to the Interchange Upgrades, on or before the
Substantial Completion Deadline (as set forth in the Lot Development Agreement)
for such Takedown, such that Purchaser shall not be prevented from obtaining
building permits to construct Houses on Lots acquired at such Takedown no later
than the applicable Substantial Completion Deadline (the “Interchange
Condition”) and will not be prevented from obtaining certificates of occupancy
for such Houses, solely as a result of Seller’s failure to timely satisfy the
Interchange Condition.
 
Seller agrees to use commercially reasonable, good faith efforts to timely
satisfy the Seller’s Conditions Precedent.  If for any reason other than
Seller’s fault or exercise of its discretion, either Seller’s Condition
Precedent is not satisfied on or before a Closing Date, Seller may elect to: (1)
terminate this Contract by giving written notice to Purchaser at least ten (10)
days prior to such Closing; (2) waive the unsatisfied Seller’s Condition(s)
Precedent and proceed to the applicable Closing (provided, however, that such
waiver shall not apply to any subsequent Closings); or (3) extend the applicable
Closing Date for a period not to exceed ninety (90) days by giving written
notice to Purchaser on or before the applicable Closing Date, during which time
Seller shall use commercially reasonable efforts to cause such unsatisfied
Seller’s Conditions Precedent to be satisfied. If Seller elects to extend any
Closing Date and the unsatisfied Seller’s Condition Precedent is not satisfied
on or before the last day of the 90-day extension period for any reason other
than Seller’s fault or exercise of its discretion, then Seller shall elect
within five (5) business days after the end of such extension period to either
terminate this Contract or waive the unsatisfied Seller’s Condition(s) Precedent
and proceed to the applicable Closing.  In the event Seller terminates this
Contract pursuant to this Section 6(a), that portion of the Deposit made by
Purchaser that has not been applied to the Purchase Price for Lots already
acquired by Purchaser shall be returned to Purchaser.  Failure to give a
termination notice as described above shall be an irrevocable waiver of Seller’s
right to terminate this Contract as to the affected Takedown pursuant to this
Section 6(a).
 
(b)        Purchaser’s Conditions.  It shall be a condition precedent to
Purchaser’s obligation to close each Takedown, that the following conditions
(“Purchaser’s Conditions Precedent”) have been satisfied:
 
(i)      Final Approval of the Entitlements for the applicable Takedown by the
County and all other applicable Authorities and recordation in the County
Records of the Final Plat for the Lots to be acquired at such Takedown and such
other Entitlements, as may be required by the County, on or before the
applicable Closing Date, as the same may be extended, and delivery from Seller
of the Closing Notice.
 
(ii)      Seller shall have satisfied, or reasonably determines it will be able
to satisfy (and Purchaser reasonably concurs with such determination), the
Interchange Condition, such that Purchaser shall not be prevented from obtaining
building permits for such Lots no later than the applicable Substantial
Completion Deadline (as set forth in the Lot Development Agreement) and will not
be prevented from obtaining certificates of occupancy for such Houses solely as
a result of Seller’s failure to timely satisfy the necessary Interchange
Upgrades.
 
13

--------------------------------------------------------------------------------

(iii)       Seller’s representations and warranties set forth herein shall be
materially true and correct as of the applicable Closing.
 
(iv)      The Title Company shall be irrevocably and unconditionally committed
(subject only to Purchaser’s obligation to pay the portion of the Title Policy
premium for which Purchaser is responsible under this Contract and satisfaction
of any Title Company requirements applicable to Purchaser) to issue to Purchaser
the applicable Title Policy with the endorsements as Purchaser may request and
the Title Company agrees in writing to issue prior to the expiration of the Due
Diligence Period, subject only to the Permitted Exceptions accepted by Purchaser
in accordance with the provisions of this Contract.
 
(v)         The Joint Improvements Memorandum shall have been fully executed by
all required parties.
 
(vi)        There shall have been no material adverse change to the Property.
 
(vii)      If Purchaser delivered its proposed House Plans (hereafter defined)
to Seller, receipt of written approval of same from Seller as provided in
Section 12(d)(i) of this Contract.
 
(viii)     With respect to the First Closing only, Seller shall have provided to
Purchaser written assurance in form reasonable acceptable to Purchaser that,
prior to the Takedown 2 Closing Date, Seller is expected to secure all necessary
Entitlements and satisfy all conditions precedent to the Second Closing for the
purchase by Purchaser of at least 40 Lots.
 
If the Purchaser’s Conditions Precedent are not satisfied on or before a
respective Closing Date, Purchaser may: (1) waive the unfulfilled Purchaser’s
Condition Precedent and proceed to Closing, (2) extend the applicable Closing
Date for up to thirty (30) days to allow more time for Seller to satisfy the
unfulfilled Purchaser’s Condition Precedent, or (3) as its sole remedy hereunder
terminate this Contract as to such Takedown and any subsequent Takedowns by
written notice to Seller, delivered within two (2) business days after the
Closing Date for the applicable Takedown, in which case each party shall
thereupon be relieved of all further obligations and liabilities under this
Contract, except as otherwise provided herein, and the Deposit made by Purchaser
that has not been applied to the Purchase Price for Lots already acquired by
Purchaser shall be returned to Purchaser, but if the failure of any of
Purchaser’s Conditions Precedent are the result of Seller’s default hereunder,
Purchaser also shall have the rights and remedies of Section 28(b). If Purchaser
elects to extend the Closing Date under (2), above, and the unsatisfied
Purchaser’s Condition Precedent is not satisfied as of the last day of the
thirty (30) day extension period, then Purchaser shall, as its sole remedy,
elect to waive or terminate under (1) or (3).  Failure to give notice as
described above shall be an irrevocable waiver of Purchaser’s right to terminate
this Contract as to the affected Takedown pursuant to this Section 6(b).  If
Purchaser terminates the Contract pursuant to this paragraph, Seller may negate
such termination by giving notice to Purchaser that Seller has elected to extend
the applicable Closing Date by ninety (90) days for the purpose of continuing
its efforts to satisfy the unfulfilled Purchaser’s Condition(s) Precedent, so
long as such notice is given within five (5) business days after Seller’s
receipt of Purchaser’s notice of termination, and Purchaser shall again have a
termination right pursuant to this Section if such condition is not satisfied
prior to the last day of such extended period.
 
14

--------------------------------------------------------------------------------

7.         Closing. “Closing” shall mean the delivery to the Title Company of
all applicable documents and funds required to be delivered pursuant to Section
8 hereof and unconditional authorization of the Title Company to disburse,
deliver and record the same.  The purchase of Lots at the closing of a Takedown
shall be deemed to be “Closed” when the documents and funds required to be
delivered pursuant to Section 8 hereof have been delivered to the Title Company,
and the Title Company agrees to unconditionally to disburse, deliver and record
the same.
 
8.         Closings; Closing Procedures.On each respective Closing Date,
Purchaser shall purchase the number of Lots that Purchaser is obligated to
acquire hereunder in the applicable Takedown.
 
(a)         Closing Dates.  The First Closing shall occur on that date which is
ten (10) business days after Seller has provided Purchaser with written notice
(a “Closing Notice”) that Final Approval of the Entitlements has been obtained
for the Takedown 1 Lots (the “Takedown 1 Closing Date”).  The Second Closing
shall occur on that date which is ten (10) business days after the last to occur
of (i) delivery to Purchaser of a Closing Notice for Final Approval of the
Entitlements applicable to the Takedown 2 Lots and (ii) that date which is
twelve (12) months after the Takedown 1 Closing Date and (iii) the completion by
Seller of all Finished Lot Improvements for the Lots previously purchased
hereunder by Purchaser (the “Takedown 2 Closing Date”). The Third Closing shall
occur on that date which is ten (10) business days after the last to occur of
(i) delivery to Purchaser of a Closing Notice for Final Approval of the
Entitlements applicable to the Takedown 3 Lots and (ii) that date which is
twelve (12) months after the Takedown 2 Closing Date and (iii) the completion by
Seller of all Finished Lot Improvements for the Lots previously purchased
hereunder by Purchaser (the “Takedown 3 Closing Date”).  The Fourth Closing
shall occur on that date which is ten (10) business days after the last to occur
of (i) delivery to Purchaser of a Closing Notice for Final Approval of the
Entitlements applicable to the Takedown 4 Lots and (ii) that date which is
twelve (12) months after the Takedown 3 Closing Date and (iii) the completion by
Seller of all Finished Lot Improvements for the Lots previously purchased
hereunder by Purchaser (the “Takedown 4 Closing Date”).  The term “Closing Date”
may be used to refer to each of the Takedown 1 Closing Date, the Takedown 2
Closing Date, the Takedown 3 Closing Date, and the Takedown 4 Closing Date.  If
Purchaser desires to accelerate any Closing Date, Purchaser may request that a
Closing Date be accelerated, and if Seller is willing to do so, in its sole and
absolute discretion, the parties will work together to prepare a mutually
acceptable amendment to this Contract to accommodate such request. Seller shall
have the right to extend the Takedown 1 Closing Date for up to 90 days in order
to satisfy Seller’s Condition Precedent as provided in Section 6(a) of this
Contract.  With each Closing Notice, Seller shall provide, or otherwise make
available, to Purchaser a copy of the Approved Entitlements to the extent not
previously provided to Purchaser.
 
(b)          Closing Place and Time.  Each Closing shall be held at 11:00 a.m.
on the applicable Closing Date at the offices of the Title Company or at such
other time and place as Seller and Purchaser may mutually agree.
 
15

--------------------------------------------------------------------------------

(c)          Closing Procedures.  Each purchase and sale transaction shall be
consummated in accordance with the following procedures:
 
(i)        All documents to be recorded and funds to be delivered hereunder
shall be delivered to the Title Company to hold, deliver, record and disburse in
accordance with closing instructions approved by Purchaser and Seller;
 
(ii)         At each Closing, Seller shall deliver or cause to be delivered in
accordance with the closing instructions the following:  
 
(1)      A special warranty deed conveying the applicable portion of the
Property to be acquired at such Closing to Purchaser.  The special warranty deed
shall contain a reservation of easements, minerals, mineral rights and water and
water rights, as well as other rights, as set forth on Exhibit B
(the “Reservations and Covenants”).  The special warranty deed shall also be
subject to non-delinquent general real property taxes for the year of such
Closing and subsequent years, District assessments and the Permitted Exceptions.
 
(2)      Payment (from the proceeds of such Closing or otherwise) sufficient to
satisfy any encumbrance relating to the portion of the Property being acquired
at such Closing, required to be paid by Seller at or before the time of Closing.
 
(3)     A tax certificate or other evidence sufficient to enable the Title
Company to ensure the payment of all general real property taxes and
installments of District assessments then due and payable for the portion of the
Property being acquired at such Closing.
 
(4)      An affidavit, in a form sufficient to comply with applicable laws,
stating that Seller is not a foreign person or a foreign corporation subject to
the Foreign Investment in Real Property Tax Act, and therefore not subject to
its withholding requirements.
 
(5)      A certification or affidavit to comply with the reporting and
withholding requirements for sales of Colorado properties by non-residents
(Colorado Department of Revenue Form DR‑1083).
 
(6)      A Lien Affidavit and Title Company Indemnity.
 
(7)    A partial assignment of declarant rights or builder rights under the
Master Covenants (a “Builder Designation”), assigning only the following
declarant rights (to the extent such rights are not automatically granted to
Purchaser as a “builder” by the terms of the Master Covenants) from Seller to
Purchaser: to maintain sales offices, construction offices, management offices,
model homes and signs advertising the Development and/or Lots, and such other
rights to which the parties may mutually agree, the form of such Builder
Designation being attached hereto and incorporated herein as Exhibit H.
 
(8)      The Tap Purchase Agreement (as defined herein).
 
(9)      A general assignment to Purchaser in the form attached hereto as
Exhibit D (“General Assignment”) with respect to the applicable Lots.
 
16

--------------------------------------------------------------------------------

(10)     An Owner’s Affidavit.
 
(11)    The Lot Development Agreement and the Joint Improvements Memorandum
executed by Seller and other applicable parties.
 
(12)    Such other documents as may be required to be executed by Seller
pursuant to this Contract or the closing instructions.
 
(iii)       At each Closing, Purchaser shall deliver or cause to be delivered in
accordance with the closing instructions the following:
 
(1)      The Purchase Price payable at such Closing, computed in accordance with
Section 2 above, for the Lots being acquired at such Closing, such payment to be
made in Good Funds.
 
(2)      The Tap Purchase Agreement.
 
(3)      The Lot Development Agreement and the Joint Improvements Memorandum
executed by Purchaser.
 
(4)    All other documents required to be executed by Purchaser pursuant to the
terms of this Contract or the closing instructions.
 
(5)      Payment of any amounts due pursuant to Section 16 hereof.
 
(iv)      At each Closing, Purchaser and Seller shall each deliver an executed
settlement statement, which shall set forth all prorations, disbursements of the
Purchase Price and expenses applicable to such Closing;
 
(v)        The following adjustments and prorations shall be made between
Purchaser and Seller as of each Closing:
 
(1)      Real property taxes and installments of District assessments, if any,
for the applicable portion of the Property for the year in which the Closing
occurs shall be prorated based upon the most recent known rates, mill levy and
assessed valuations; and such proration shall be final.
 
(2)      Seller shall pay real property taxes and assessments for years prior to
the year in which the Closing occurs.
 
(3)      Purchaser shall pay any and all recording costs and documentary fees
required for the recording of the deed.
 
(4)     Seller shall pay the base premium for the Title Policy and for any
endorsement Seller agrees to provide to cure a Title Objection, and Purchaser
shall pay the premium for any other endorsements requested by Purchaser in
accordance with Section 4 above, including an extended coverage endorsement.
 
17

--------------------------------------------------------------------------------

(5)      Each party shall pay one-half (1/2) of any closing or escrow charges of
the Title Company.
 
(6)     All other costs and expenses not specifically provided for in this
Contract shall be allocated between Purchaser and Seller in accordance with the
customary practice of commercial real estate transactions in Arapahoe County,
Colorado.
 
(vi)      Possession of the applicable portion of the Property being acquired at
each Closing shall be delivered to Purchaser at such Closing, subject to the
Permitted Exceptions.
 
9.           Seller’s Delivery of Title.  At each Closing, Seller shall convey
title to the applicable portion of the Property, together with the following
items, to the extent that they have been approved, or are deemed to have been
approved by Purchaser pursuant to the terms of this Contract (each, a “Permitted
Exception” and collectively, the “Permitted Exceptions”):
 
(a)          all easements, agreements, covenants, restrictions, rights-of-way
and other matters of record that affect title to the Property as disclosed by
the Master Commitment or any Takedown Commitment, or otherwise, to the extent
that such matters are approved or deemed approved by Purchaser in accordance
with Section 4 above or otherwise approved by Purchaser (unless otherwise
identified herein as an obligation, fee or encumbrance to be assumed by
Purchaser or which is otherwise identified herein as a Purchaser obligation
which survives such Closing, the foregoing items, however, shall not include any
mortgages, deeds of trust, mechanic’s liens or judgment liens arising by,
through or under Seller, which monetary liens Seller shall cause to be released
(or with Purchaser’s approval fully insured over by the Title Company), to the
extent they affect any portion of the Property, on or prior to the date that
such portion of the Property is conveyed to Purchaser);
 
(b)         the Entitlements, including without limitation, the Final Plat
applicable to the Property being acquired at such Closing and all easements and
other terms, agreements, provisions, conditions and obligations as shown on such
Final Plat provided such easements and other terms, agreements, provisions,
conditions and obligations as shown on such Final Plat otherwise constitute
Permitted Exceptions;
 
(c)          the Master Covenants;
 
(d)       the inclusion of the Property into the Sky Ranch Metropolitan District
No. 3 (the “District”), the PID, and such other special improvement districts or
metropolitan districts as may be disclosed by the Master Commitment or any
Takedown Commitment delivered to Purchaser pursuant to this Contract (all
subject to the Maximum Mills Limitation);
 
(e)          the inclusion of the Property into that certain Declaration of
Covenants Imposing and Implementing the Sky Ranch Public Improvement Fee
recorded in the County Records on August 13, 2018, at Reception No. D8079674
(the “PIF Covenant”).
 
(f)           A reservation of water and mineral rights as set forth on Exhibit
B hereof;
 
18

--------------------------------------------------------------------------------

(g)          applicable zoning and governmental regulations and ordinances;
 
(h)          title exceptions, encumbrances, or other matters arising by,
through or under Purchaser;
 
(i)          items apparent upon an inspection of the Property or shown or that
would be shown on an accurate and current survey of the Property as of the end
of the Due Diligence Period; and
 
(j)         any Permissible New Exception and any other document required or
permitted to be recorded against the Property in the County Records pursuant to
the terms of this Contract.
 
10.         Due Diligence Period; Acceptance of Property; Release and
Disclaimer.
 
(a)          Feasibility Review.  Within five (5) business days following the
Effective Date, Seller shall deliver or make available (via electronic file
share if available in electronic form, otherwise at Seller’s office) to
Purchaser the following listed items to the extent in Seller’s actual
possession; if an item listed below is not in Seller’s possession and not
delivered or made available to Purchaser, but is otherwise readily available to
Seller, then Purchaser may make written request to Seller to provide such item,
and Seller will use its reasonable efforts to obtain and deliver or make such
item available to Purchaser, but Seller will have no obligation otherwise to
obtain any item not in Seller’s possession:  (i) any environmental reports, soil
reports and certifications pertaining to the Lots, (ii) a copy of any
subdivision plat for the Property, (iii) engineering and construction plans
pertaining to the Lots, (iv) biological, grading, drainage, hydrology and other
engineering reports and plans and engineering and constructions plans for
offsite improvements that are required to obtain building permits/certificates
of occupancies for single-family detached residences constructed on the Lots;
(v) any PUD, Development Agreement, Site Development Plans and other approvals
pertaining to the Lots particularly and the Development generally; (vi) the
Master Covenants; (vii) any Special District Service Plans; (viii) the PIF
Covenant;  (ix) any existing ALTA or other boundary Survey of the Property; and
(x) copies of any subdivision bonds or guarantees applicable to the Lots
(collectively, the “Seller Documents”).  If Seller receives any update to the
Seller Documents, Seller shall deliver same promptly to Purchaser. Purchaser
shall have a period expiring sixty (60) calendar days following the Effective
Date of this Contract within which to review the same (the “Due Diligence
Period”).  During the Due Diligence Period, Purchaser shall have an opportunity
to review and inspect the Property, all Seller Documents and any and all factors
deemed relevant by Purchaser to its proposed development and the feasibility of
Purchaser’s intended uses of the Property in Purchaser’s sole and absolute
discretion (the “Feasibility Review”).  The Feasibility Review shall be deemed
to have been completed to Purchaser’s satisfaction only if Purchaser gives
written notice to Seller of its election to continue this Contract
(“Continuation Notice”) prior to the expiration of the Due Diligence Period.  If
Purchaser fails to timely give a Continuation Notice or if Purchaser gives a
notice of its election to terminate, this Contract shall automatically
terminate, the Initial Deposit shall be promptly returned to Purchaser,
Purchaser shall deliver to Seller all information and materials received by
Purchaser from Seller pertaining to the Property and any non-confidential and
non-proprietary information otherwise obtained by Purchaser pertaining to the
Property, and thereafter the parties shall have no further rights or obligations
under this Contract except as otherwise provided in Section 25 below.  Seller
will reasonably cooperate with Purchaser, at Purchaser’s cost and at no cost and
with no liability to Seller to assist Purchaser in obtaining: (A) an updated or
recertification of any of the Seller Documents, (B) reliance letters from any of
the preparers of the Seller Documents, and (C) any consents that may be required
so that Purchaser may receive the benefits after Closing of any agreements
comprising the Seller Documents that confer a benefit and are reasonably
necessary for the Purchaser’s proper and efficient development of the Property
for residential use, to the extent such are obtainable by Purchaser.
 
19

--------------------------------------------------------------------------------

(b)         Approval of Property.  If Purchaser gives a Continuation Notice on
or before the expiration of the Due Diligence Period, except as otherwise
provided in this Section 10, Purchaser shall be deemed to have waived
Feasibility Review and elected to continue this Contract and proceed as provided
hereunder.
 
(c)          Radon.  Purchaser acknowledges that radon gas and naturally
occurring radioactive materials (“NORM”) each naturally occurs in many locations
in Colorado.  The Colorado Department of Public Health and Environment and the
United States Environmental Protection Agency (the “EPA”) have detected elevated
levels of naturally occurring radon gas in residential structures in many areas
of Colorado, including the County and all of the other counties along the front
range of Colorado.  The EPA has raised concerns with respect to adverse effects
on human health from long-term exposure to high levels of radon and recommends
that radon levels be tested in all Residences.  Purchaser acknowledges that
Seller neither claims nor possesses any special expertise in the measurement or
reduction of radon or NORM.  Purchaser further acknowledges that Seller has not
undertaken any evaluation of the presence or risks of radon or NORM with respect
to the Property nor has it made any representation or given any other advice to
Purchaser as to acceptable levels or possible health hazards of radon and NORM. 
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE PRESENCE OR ABSENCE OF RADON, NORM OR OTHER ENVIRONMENTAL POLLUTANTS WITHIN
THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE LOTS OR THE SOILS
BENEATH OR ADJACENT TO THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE
LOTS PRIOR TO, ON OR AFTER THE APPLICABLE CLOSING DATE.  Purchaser, on behalf of
itself and its successors and assigns, hereby releases the Seller from any and
all liability and claims with respect to any NORM.  Every home sales contract
entered in to by Purchaser with respect to subsequent sales of Lots shall
include any disclosures with respect to radon (and other NORMs) as required by
applicable Colorado law.
 
(d)          Soils.  Purchaser acknowledges that soils within the State of
Colorado consist of both expansive soils and low-density soils, and certain
areas contain potential heaving bedrock associated with expansive, steeply
dipping bedrock, which will adversely affect the integrity of a dwelling unit
constructed on a Lot if the dwelling unit and the Lot on which it is constructed
are not properly maintained.  Expansive soils contain clay mineral, which have
the characteristic of changing volume with the addition or subtraction of
moisture, thereby resulting in swelling and/or shrinking soils.  The addition of
moisture to low-density soils causes a realignment of soil grains, thereby
resulting in consolidation and/or collapse of the soils.  Purchaser agrees that
it shall obtain a current geotechnical report for the Property and an individual
lot soils report for each Lot containing design recommendations from a licensed
geotechnical engineer for all structures to be placed upon the Lot.  Purchaser
shall require all homes to have engineered footing and foundations consistent
with results of the individual lot soils report for each Lot and shall take
reasonable action as shall be necessary to ensure that the homes to be
constructed upon the Lots shall be done in accordance with proper design and
construction techniques.  Purchaser shall also provide a copy of the
geotechnical report for the Property and the individual lot soils report for
each Lot to Seller within seven (7) days after Seller’s request for the same,
and agrees in the event that this Contract terminates for any reason Purchaser
shall use reasonable efforts to assign, without liability or recourse to
Purchaser, at Seller’s request, the geotechnical report for the Property and the
individual lot soils report for each Lot to any subsequent homebuilder who
enters into a purchase and sale agreement with Seller to purchase all of a
portion of the Lots.  SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, CONCERNING THE PRESENCE OR ABSENCE OF EXPANSIVE SOILS, LOW-DENSITY
SOILS OR DIPPING BEDROCK UPON THE PROPERTY AND PURCHASER SHALL UNDERTAKE SUCH
INVESTIGATION AS SHALL BE REASONABLE AND PRUDENT TO DETERMINE THE EXISTENCE OF
THE SAME.  Purchaser shall provide all disclosures required by C.R.S. Section
6-6.5-101 in every home sales contract entered in to by Purchaser with respect
to subsequent sales of a Lot to a homebuyer.  Purchaser, on behalf of itself and
its successors and assigns, hereby releases the Seller from any and all
liability and claims with respect to expansive and low-density soils and dipping
bedrock located within the Property.
 
20

--------------------------------------------------------------------------------

(e)        Over Excavation.  The Finished Lot Improvements required for each Lot
do not include any “over excavation” or comparable preparation or mitigation of
the soil (the “Overex”) on the Property and Purchaser shall have sole
responsibility at Purchaser’s sole expense with respect to the Overex and shall
have the right (pursuant to a license agreement to be provided by Seller) to
enter such Lots for the purposes of performing the Overex; provided, however,
that such entry shall be performed in a manner that does not materially
interfere with or result in a material delay or an increase in the costs or any
expenses in the construction of the Finish Lot Improvements, and provided
further that Purchaser shall promptly repair any portion of the Lots and
adjacent property that is materially damaged by Purchaser or its agents,
designees, employees, contractors, or subcontractors in performing the Overex. 
Purchaser shall obtain, at its cost, a current geotechnical report for the
Property and an individual lot soils report for each Lot containing design
recommendations from a licensed geotechnical engineer for all structures to be
placed upon the Lot (“Purchaser’s Geotechnical Reports”).  Purchaser shall not
rely upon any geotechnical or soils report furnished by Seller, and Seller shall
have no responsibility or liability with respect to the Overex, Purchaser’s
Geotechnical Reports or any matters related thereto.  The parties shall
reasonably cooperate in coordinating Purchaser’s completion of the Overex so
that the Overex can be properly sequenced with Seller’s completion of the
Finished Lot Improvements and the parties acknowledge and agree that any delay
in Seller’s completion of the Finished Lot Improvements resulting from
Purchaser’s Overex work shall extend the date for substantial completion of the
Finished Lot Improvements in accordance with the provisions of the Lot
Development Agreement.  In no event shall the Seller be liable to Purchaser for
any delay or costs or damages incurred by Purchaser with respect to such Overex,
even if caused by any delay in installation of Finished Lot Improvements
sequenced ahead of the Overex.  THE PARTIES ACKNOWLEDGE AND AGREE THAT SELLER IS
NOT PERFORMING ANY OVER-EXCAVATION OF THE LOTS AND THAT SELLER SHALL HAVE NO
LIABILITY WHATSOEVER WITH RESPECT TO OR ARISING OUT OF ANY OVER-EXCAVATION OF
THE LOTS OR EXPANSIVE SOILS PRESENT ON THE LOTS AND SELLER EXPRESSLY DISCLAIMS
ANY LIABILITY WITH RESPECT TO ANY OVER-EXCAVATION OF THE LOTS AND EXPANSIVE
SOILS PRESENT ON THE LOTS.  PURCHASER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
SELLER AND ITS SHAREHOLDERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS FOR, FROM AND AGAINST ALL CLAIMS, DEMANDS, LIABILITIES,
LOSSES, DAMAGES (EXCLUSIVE OF SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
LOST PROFITS DAMAGES), COSTS AND EXPENSES, INCLUDING BUT NOT LIMITED TO COURT
COSTS AND REASONABLE ATTORNEYS’ FEES, ARISING OUT OF ANY EXPANSIVE SOILS,
OVER-EXCAVATION OR OTHER SOIL MITIGATION OR PURCHASER’S ELECTION NOT TO PERFORM
SOILS MITIGATION, ON OR PERTAINING TO PURCHASER’S LOTS.  THE PROVISIONS OF THIS
SECTION SHALL EXPRESSLY SURVIVE THE EXPIRATION OR TERMINATION OF THIS CONTRACT.
 
21

--------------------------------------------------------------------------------

(f)          No Reliance on Documents.  Except for and subject to the
representations, warranties, covenants and agreements of Seller expressly stated
in this Contract and/or expressly set forth in the documents executed by Seller
at a Closing (collectively, the “Seller’s Express Representations”), Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information (including, without limitation, the Seller
Documents) delivered by Seller or its brokers or agents to Purchaser in
connection with the transaction contemplated hereby. Except for and subject to
Seller’s Express Representations, all materials, data and information delivered
by Seller to Purchaser in connection with the transaction contemplated hereby
are provided to Purchaser as a convenience only and any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein.  Except for and subject
to Seller’s Express Representations, the Seller Parties (as hereinafter defined)
shall not be liable to Purchaser for any inaccuracy in or omission from any such
reports.  Purchaser hereby represents to Seller that, to the extent Purchaser
deems the same to be necessary or advisable for its purposes, and without
waiving the right to rely upon the Seller’s Express Representations:  (i)
Purchaser has performed or will perform an independent inspection and
investigation of the Lots and has also investigated or will investigate the
operative or proposed governmental laws, ordinances and regulations to which the
Lots may be subject, and (ii) Purchaser shall acquire the Lots solely upon the
basis of its own or its experts’ independent inspection and investigation,
including, without limitation, (a) the quality, nature, habitability,
merchantability, use, operation, value, fitness for a particular purpose,
marketability, adequacy or physical condition of the Lots or any aspect or
portion thereof, including, without limitation, appurtenances, access,
landscaping, parking facilities, electrical, plumbing, sewage, and utility
systems, facilities and appliances, soils, geology and groundwater, (b) the
dimensions or sizes of the Lots, (c) the development or income potential, or
rights of or relating to, the Lots, (d) the zoning or other legal status of the
Lots or any other public or private restrictions on the use of the Lots, (e) the
compliance of the Lots with any and all applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions, (f) the ability of
Purchaser to obtain any necessary governmental permits for Purchaser’s intended
use or development of the Lots, (g) the presence or absence of Hazardous
Materials on, in, under, above or about the Lots or any adjoining or neighboring
property, (h) the condition of title to the Lots, or (i) the economics of, or
the income and expenses, revenue or expense projections or other financial
matters, relating to the Lots, except as provided in any express
representations/warranties and/or covenants contained in this Contract.
 
22

--------------------------------------------------------------------------------

(g)         As Is.  Except for and subject to Seller’s Express Representations
and Seller’s performance of its obligations under this Contract and the Lot
Development Agreement, Purchaser acknowledges and agrees that it is purchasing
the Property based on its own inspection and examination thereof, and Seller
shall sell and convey to Purchaser and Purchaser shall accept the property on an
“AS IS, WHERE IS, WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR
OTHERWISE, KNOWN OR UNKNOWN” basis in an “AS IS” physical condition and in an
“AS IS” state of repair (subject in all events to Seller’s Express
Representations including but not limited to the Finished Lot Improvements
obligation set forth in Section 5(c)(ii) hereof).  Except for and subject to
Seller’s Express Representations, to the extent not prohibited by law the
Purchaser hereby waives, and Seller disclaims all warranties of any type or kind
whatsoever with respect to the Property, whether express or implied, direct or
indirect, oral or written, including, by way of description, but not limitation,
those of habitability, fitness for a particular purpose, and use.  Without
limiting the generality of the foregoing, Purchaser expressly acknowledges that,
except for and subject to Seller’s Express Representations, Seller makes no
other or additional representations or warranties concerning, and hereby
expressly disclaims any representations or warranties concerning the following:
(i) The value, nature, quality or condition of the Property; (ii) Any
restrictions related to development of the Property; (iii) The applicability of
any governmental requirements; (iv) The suitability of the Property for any
purpose whatsoever; (v) The presence in, on, under or about the Property of any
Hazardous Material or any other condition of the Property which is actionable
under any Environmental Law (as such terms are defined in this Section 10; (vi)
Compliance of the Property or any operation thereon with the laws, rules,
regulations or ordinances of any applicable governmental body; or (vii) The
presence or absence of, or the potential adverse health, economic or other
effects arising from, any magnetic, electrical or electromagnetic fields or
other conditions caused by or emanating from any power lines, telephone lines,
cables or other facilities, or any related devices or appurtenances, upon or in
the vicinity of the Property.
 
EXCEPT FOR REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY
SET FORTH IN THIS CONTRACT OR OTHERWISE PROVIDED IN THIS CONTRACT AND/OR
EXPRESSLY SET FORTH IN THE CLOSING DOCUMENTS, SELLER SHALL NOT BE LIABLE TO
PURCHASER FOR ANY CONSTRUCTION DEFECT, ERRORS, OMISSIONS, OR ON ACCOUNT OF SOILS
CONDITIONS OR ANY OTHER CONDITION AFFECTING THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THOSE MATTERS DESCRIBED ABOVE AND PURCHASER AND ANYONE CLAIMING BY,
THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER, ITS PARTNERS,
EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, ATTORNEYS AND AGENTS (BUT NOT
INCLUDING ANY THIRD PARTY PROFESSIONAL SERVICE PROVIDERS [E.G., ENGINEERS,
ETC.], CONTRACTORS OR SIMILAR FIRMS OR PERSONS)  FROM ANY AND ALL CLAIMS AGAINST
ANY OF THEM FOR ANY COST, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR
CAUSE OF ACTION  (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF CONTRIBUTION)
ARISING FROM OR RELATED TO ANY CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER
CONDITIONS AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS
DESCRIBED ABOVE. The foregoing release and waiver shall not apply to any cost,
loss, liability, damage, expense, demand, action or cause of action arising from
or related to (i) fraud or other intentional misconduct or the gross negligence
of any Seller Party or (ii) any claims against contractors or subcontractors for
construction defects in the Finished Lot Improvements; provided, however, that
Purchaser shall look first to such contractors and/or subcontractors conducting
such work.
 
23

--------------------------------------------------------------------------------

As used herein, “Hazardous Materials” shall mean, collectively, any chemical,
material, substance or waste which is or hereafter becomes defined or included
in the definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollutant” or “contaminant,” or words of
similar import, under any Environmental Law, and any other chemical, material,
substance, or waste, exposure to, disposal of, or the release of which is now or
hereafter prohibited, limited or regulated by any governmental or regulatory
authority or otherwise poses an unacceptable risk to human health or the
environment.


As used herein, “Environmental Laws” shall mean all applicable local, state and
federal environmental rules, regulations, statutes, laws and orders, as amended
from time to time, including, but not limited to, all such rules, regulations,
statutes, laws and orders regarding the storage, use and disposal of Hazardous
Materials and regarding releases or threatened releases of Hazardous Materials
to the environment.
 
(h)          Release.  Purchaser agrees that, except for and subject to Seller’s
Express Representations, Seller shall not be responsible or liable to Purchaser
for any defects, errors or omissions, or on account of geotechnical or soils
conditions or on account of any other conditions affecting the Property, because
Purchaser otherwise is purchasing the Property AS IS, WHERE-IS, and WITH ALL
FAULTS as set forth above in subsection (g).  Purchaser, or anyone claiming by,
through or under Purchaser, hereby fully releases Seller, Seller’s affiliates,
divisions and subsidiaries and their respective managers, members, partners,
officers, directors, shareholders, affiliates, representatives and employees
(the “Seller Parties” and each as a “Seller Party”) from, and irrevocably waives
its right to maintain, any and all claims and causes of action that it or they
may now have or hereafter acquire against the Seller Parties for any cost, loss,
liability, damage, expense, demand, action or cause of action arising from or
related to any defects, errors, omissions or other conditions affecting the
Property, except to the extent that such loss or other liability derives or
results from a breach or default of the Seller’s Express Representations.
Purchaser hereby waives any Environmental Claim (as defined in this Section)
which it now has or in the future may have against Seller, provided however,
such waiver shall not apply to activities to be performed by the Seller in
accordance with the applicable Lot Development Agreement.  The foregoing release
and waiver shall be given full force and effect according to each of its express
terms and provisions, including, but not limited to, those relating to unknown
and suspected claims, damages and causes of action.  The foregoing release and
waiver shall not apply to any cost, loss, liability, damage, expense, demand,
action or cause of action arising from or related to (i) fraud or other
intentional misconduct or gross negligence of any Seller Party, or (ii) any
claims against contractors or subcontractors for construction defects in the
Finished Lot Improvements.
 
As used herein, “Environmental Claim” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation, whether written or oral, by any person, organization or agency
alleging potential liability, including without limitation, potential liability
for enforcement, investigatory costs, cleanup costs, governmental response
costs, removal costs, remedial costs, natural resources damages, property
damages, including diminution of the market value of the Property or any part
thereof, personal injuries or penalties arising out of, based on or resulting
from the presence or release into the environment of any Hazardous Materials at
any location, or resulting from circumstances forming the basis of any violation
or alleged violation of any Environmental Laws, and any and all claims by any
person, organization or agency seeking damages, contribution, indemnification,
costs, recovery, compensation or injunctive relief resulting from the presence
or release of any Hazardous Materials.
 
24

--------------------------------------------------------------------------------

(i)         Indemnification.  Purchaser shall indemnify, defend (with counsel
reasonably selected by Purchaser with Seller approval) and hold harmless the
Seller Parties of, from and against any and all claims, demands, liabilities,
losses, expenses, damages, costs and reasonable attorneys’ fees that any of the
Seller Parties may at any time incur by reason of or arising out of:  (i) any
work performed in connection with or arising out of Purchaser’s activities, or
Purchaser’s acts or omissions with respect to any Overex work, (ii) Purchaser’s
failure to perform its work on the Property in accordance with applicable laws,
and (iii) either personal injuries or property damage occurring after the
Closing by reason of or arising out of the geologic, soils or groundwater
conditions on the Property acquired by Purchaser, (iv) Purchaser’s or its
successor’s development, construction, use, ownership, management, marketing or
sale activities associated with the Lots (including, without limitation, land
development, grading, excavation, trenching, soils compaction and construction
on the Lots performed by or on behalf of Purchaser (including, but not limited
to, by all subcontractors and consultants engaged by Purchaser); (v) the soils,
subsurface geologic, groundwater conditions or the movement of any home
constructed on the Lots after a Closing; (vi) the design, engineering,
structural integrity or construction of any homes constructed on the Lots after
a Closing; or (vii) any claim asserted by Purchaser’s homebuyers or their
successors in interest alleging construction defects related to any Overex work
performed by Purchaser, or any soils, subsurface geologic or groundwater
conditions affecting the Lots.  The foregoing indemnity obligation of Purchaser
includes acts and omissions of Purchaser and all agents, consultants and other
parties acting for or on behalf of Purchaser (“Purchaser Parties”). 
Notwithstanding the foregoing, Purchaser is not required by this indemnification
provision to indemnify the Seller against (i) Seller’s failure to perform its
obligations under this Contract or under any of the Closing documents, (ii)
Seller’s breach of Seller’s Express Representation, or (iii) claims arising
directly from the decisions of Seller acting in its capacity as declarant under
the Master Covenants; and further provided that Purchaser is not required to
indemnify consultants, contractors and subcontractors who contract with Seller
and who perform services or supply labor, materials, equipment, and other work
relating to geotechnical or soils conditions on the Lots that is necessary for
the Lots to satisfy the requirements set forth herein.
 
(j)           The provisions of this Section 10 shall survive each Closing and
the delivery of each respective deed to the Purchaser.
 
11.         Seller’s Representations.  Seller hereby represents and warrants to
Purchaser as follows (the following subsections collectively referred to herein
as “Seller’s Representations”):
 
(a)          Organization.  Seller is a limited liability company duly organized
and validly existing under the laws of the State of Colorado.
 
25

--------------------------------------------------------------------------------

(b)        Litigation.  To Seller’s Actual Knowledge (as defined in this
Section 11), there is no pending or threatened litigation materially adversely
affecting or which could materially adversely affect the Property or the
Development.
 
(c)         Bankruptcy.  There are no attachments, levies, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy, or any other debtor relief
actions contemplated by Seller or filed by Seller, or to Seller’s knowledge,
pending in any current judicial or administrative proceeding against Seller.
 
(d)         Non-Foreign Person.  Seller is not a “foreign person” as that term
is defined in Section 1445 of the Internal Revenue Code of 1986, as amended, and
applicable regulations.
 
(e)          Condemnation.  Seller has received no written notice of any pending
or threatened condemnation or eminent domain proceedings which may affect the
Property or any part thereof.
 
(f)          Execution and Delivery.  The execution, delivery and performance of
this Contract by Seller does not and will not result in a breach of, or
constitute a default under, any indenture, loan or credit agreement, mortgage,
deed of trust or other agreement to which Seller is a party.  The individual(s)
executing this Agreement and the instruments referenced herein on behalf of
Seller have the legal power, right and actual authority to bind Seller to the
terms hereof and thereof.
 
(g)          Default.  To Seller’s Actual Knowledge, Seller has not defaulted
under any covenant, restriction or contract affecting the Property or the
Development, nor has Seller caused by its act or omission an event to occur
which would with the passage of time constitute a breach or default under such
covenant, restriction or contract.
 
(h)       Violation of Law.  Seller has not received any written notice of
non-compliance, and to Seller’s Actual Knowledge there is no non-compliance, of
the Property or the Development with respect to any federal, state or local
laws, codes, ordinances or regulations relating to the Property or the
Development.
 
(i)          Rights.  Seller has not granted to any party, other than Purchaser
hereunder, any option, contract, right of refusal or other agreement with
respect to a purchase or sale of the Property.  To Seller’s Actual Knowledge,
there are no leases, occupancy agreements, easements, licenses or other
agreements which grant third-parties any possessory or usage rights to all or
any part of the Property, except as disclosed in the Master Commitment, and
Takedown Commitment or the Seller Documents.
 
(j)          Environmental.  Neither Seller nor, to Seller's Actual Knowledge,
any third party, has used, generated, transported, discharged, released,
manufactured, stored or disposed of any Hazardous Materials from, into, at, on,
under or about the Property in any manner which violates federal, state, or
local laws, ordinances, rules, regulations, or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production, or disposal of Hazardous Material.  To Seller's Actual Knowledge:
(a) the Property is not now, nor was it previously, in violation, and is not
currently under investigation for violation of any Environmental Law; (b) there
has been no migration of any Hazardous Materials from, into, at, on, under or
about the Property; and (c) there is not now, nor was there previously, on or in
the Property underground storage tanks or surface below-grade impoundments used
to store, treat or handle Hazardous Materials or debris or refuse buried in, on
or under the Property.
 
26

--------------------------------------------------------------------------------

(k)        Debt.  As of the Effective Date, Seller owns the Property free and
clear of any mortgages or deeds of trust. If Seller encumbers the Property, or
any portion thereof, with a mortgage or deed of trust before a Closing, the Lots
to be acquired at such Closing will be released from such encumbrance at such
Closing.  Seller will use commercially reasonably efforts to obtain a
recognition agreement from the lender holding any such mortgage or deed of
trust, but makes no representation or other covenant that such lender will agree
to the terms of or execute a recognition agreement.
 
(l)         Development Ownership. To Seller’s Actual Knowledge, as of the
Effective Date Seller owns, has or will acquire rights in all real property as
necessary or as will be necessary to be able comply with the Entitlements.
 
(m)        Seller Documents.  To Seller’s Actual Knowledge, the Seller Documents
provided and to be provided by Seller to Purchaser are and will be true, correct
and complete copies of same.
 
(n)          FASB. The fair market value of the Property does not exceed fifty
percent (50%) of the fair market value of the total assets of Seller.
 
For purposes of the foregoing, the phrase “Seller’s Actual Knowledge” shall mean
the current, actual, personal knowledge of Mark Harding as President of Seller,
without any duty of investigation or inquiry and without imputation of any other
person’s knowledge.  The fact that reference is made to the personal knowledge
of the above identified individual shall not render such individual personally
liable for any breach of any of the foregoing representations and warranties;
rather, Purchaser’s sole recourse in the event of any such breach shall be
against Seller, and Purchaser hereby waives any claim or cause of action against
the above identified individual arising from Seller’s Representations. Seller
and Purchaser shall notify the other in writing immediately if any Seller’s
Representation becomes untrue or misleading in light of information obtained by
Seller or Purchaser after the Effective Date.  In the event that Purchaser
elects to close and Purchaser has actual knowledge (meaning the current, actual,
personal knowledge of Douglas Shelton, without any duty of investigation or
inquiry and without imputation of any other person’s knowledge) that any of
Seller’s Representations are untrue or misleading, or of a breach of any of
Seller’ Representations prior to a Closing, without the duty of further inquiry,
Purchaser shall be deemed to have waived any right of recovery with respect to
the matter actually known by Purchaser, and Seller shall not have any liability
in connection therewith.


Seller’s Representations shall be deemed to be made again, as and at the date of
each Closing, and shall survive each respective Closing (with respect only to
the Lots acquired at such Closing) for a period of twelve (12) months, except
that any claim for which legal action is filed within such time period shall
survive until resolution of such action, and except to the extent of any matter
that is waived by Purchaser pursuant to the previous paragraph (and any such
matter waived pursuant to the previous paragraph shall not survive Closing).


27

--------------------------------------------------------------------------------

Seller makes no promises, representations or warranties regarding the
construction, installation or operation of any amenities within the Development,
including without limitation, clubhouses, swimming pools and/or sports courts. 
To the extent that any development plans, site plans, rendering, drawings,
marketing information or other materials related to the Development include,
depict or imply the inclusion of any amenities in the Development, they are
included only to illustrate possible amenities for the Development that may or
may not be built and Purchaser shall not rely upon any such materials regarding
the construction, installation or operation of any amenities within the
Development. Nothing herein shall relieve Seller of the obligation to the County
or other applicable Authority to construct such amenities that are ultimately
required by the Entitlements, or the obligation to Purchaser to construct the
same if required by the Entitlements for Purchaser to be able to secure building
permits or certificates of occupancy; provided, however, that such obligation
shall not confer upon Purchaser any right to object to Seller’s decision to
change or modify the amenities pursuant to in the Entitlements and subject to
approval by the applicable Authorities.


12.        Purchaser’s Obligations. Purchaser shall have the following
obligations, each of which shall survive each respective Closing and, where
noted, termination of this Contract.  Notwithstanding any contrary provision set
forth in this Contract, Seller shall have the right to enforce said obligations
by means of any legal or equitable proceedings including, but not limited to,
suit for actual damages and equitable relief:
 
(a)         Master Covenants; PID Service Plan.  Purchaser shall comply with all
obligations applicable to Purchaser under the Master Covenants and under the PID
Service Plan (subject to the Maximum Mills Limitation).
 
(b)         Compliance with Laws.  With respect to Purchaser’s entry onto the
Property and following each Closing, Purchaser shall comply with and abide by
all laws, ordinances, statutes, covenants, rules and regulations, building
codes, permits, association documents and other recorded instruments (as they
are from time to time amended, supplemented or changed) which regulate any
activities relating to Purchaser’s use, ownership, construction, sale or
investigation of any Lot or any improvements thereon.
 
(c)         Entry Prior to Closing.  From and after the Effective Date of this
Contract until applicable Closing Date or earlier termination of this Contract,
and so long as no default by Purchaser exists under this Contract, Purchaser and
its agents, employees and representatives shall be entitled to enter upon the
Property for purposes of conducting soil and other engineering tests and to
inspect and survey any of the Property. If the Property is altered or disturbed
in any manner in connection with any of Purchaser’s activities, Purchaser shall
immediately return the Property to substantially the condition existing prior to
such activities. Purchaser shall promptly refill holes dug and otherwise to
repair any damage to the Property as a result of its activities.  Purchaser and
its agents shall not have the right to conduct any invasive testing (e.g.,
borings, drilling, soil/water sampling, etc.), except standard geotech
preliminary investigation, on the Lots (which may include borings, drilling, and
sampling), including, without limitation, any so-called “Phase II” environmental
testing, without first obtaining Seller’s written consent (and providing Seller
at least seventy-two (72) hours’ prior written notice), which consent may be
withheld by Seller in its reasonable discretion and shall be subject to any
terms and conditions imposed by Seller in its reasonable discretion.  In the
event that Purchaser fails to obtain Seller’s written consent prior to any
invasive testing, in addition to and without limiting any other obligations
Purchaser may have under this Section, Purchaser shall be fully responsible and
liable for all costs of remediation with respect to any materials disturbed in
any manner that requires remediation or that are removed in connection with such
invasive testing and including, but not limited to, costs for disposal of
materials removed during any invasive testing.  Purchaser shall not permit any
lien to attach to the Property or any portion of the Property as a result of the
activities. Purchaser shall indemnify, defend and hold Seller, its officers,
directors, shareholders, employees, agents and representatives harmless from and
against any and all mechanics’ and materialmen’s liens, claims (including,
without limitation, personal injury, death and property damage claims), damages,
losses, obligations, liabilities, costs and expenses including, without
limitation, reasonable attorneys’ fees incurred by Seller, its officers,
directors, shareholders, employees, agents and representatives or their property
arising out of any breach of the provisions of this Section 12(c) by Purchaser,
its agents, employees or representatives.  The foregoing indemnity obligation of
Purchaser includes acts and omissions of Purchaser and all agents, consultants
and other parties acting for or on behalf of Purchaser.  Purchaser shall
maintain in effect during its inspection of the Property commercial general
liability coverage for bodily injury and property damage in the amount of at
least $2,000,000.00 combined single limit, and automobile liability coverage for
bodily injury and property damage in the amount of at least $2,000,000.00
combined single limit, and the policy or policies of insurance shall be issued
by a reputable insurance company or companies which are qualified to do business
in the State of Colorado and shall name Seller as an additional insured.  In
addition, before entering upon the Property, Purchaser shall provide Seller with
valid certificates indicating such insurance is in effect.  The foregoing
indemnity shall not apply to claims due to (i) Hazardous Materials or conditions
that are not placed on the Property or caused by Purchaser or its agents, (ii)
pre-existing matters, (iii) or Seller’s actions or inactions.  The indemnity and
agreement set forth in this Section 12(c) shall survive the expiration or
termination of this Contract for any reason.
 
28

--------------------------------------------------------------------------------

(d)          Architectural Approval.  In order to assure that homes constructed
by Purchaser are compatible with the other residential construction in the
Development and the architectural, design, and landscaping criteria and
guidelines included in the approved Administrative Site Plan applicable to the
Property (the “ASP Criteria”) and are otherwise acceptable to Seller, all
construction and landscaping on the Lots shall be subject to the prior review
and approval of Seller.  The Master Covenants provide for the formation of an
architectural review committee (“Architectural Review Committee”) and for the
promulgation and adoption of design guidelines (“Design Guidelines”) to be
applied by the Architectural Review Committee.  The Master Covenants and the
Design Guidelines provide for an exemption from obtaining Architectural Review
Committee approval for the Seller and any other person whose House Plans (as
hereinafter defined) has been reviewed and approved by the Seller.
 
(i)       Purchaser shall submit to Seller the Purchaser’s elevations, floor
plans, typical landscape plans and exterior color palettes (“House Plans”) for
homes and other related buildings, structures and improvements to be located on
the Lots (herein “Homes”, “Houses” or “Residences”) within twenty (20) business
days following delivery of the ASP to Purchaser by Seller with notice from
Seller reminding Purchaser of this submittal requirement. Seller will review the
House Plans and Seller shall deliver notice to Purchaser of the Seller’s
approval or disapproval of the House Plans within ten (10) business days after
receipt of the House Plans, with such approval not to be unreasonably withheld,
conditioned or delayed, so long as such plans substantially comply and are
generally consistent and compatible with the ASP Criteria.  If Seller fails to
so notify Purchaser of approval or disapproval within such 10-business day
period, the Purchaser shall provide Seller with written notice of the same and
Seller shall notify Purchaser within five (5) business days of its approval or
disapproval.  If Seller fails to approve or disapprove within such 5-business
day period, the House Plans shall be deemed approved and/or an appropriate
exemption shall be given to Purchaser.  In the event of disapproval, Purchaser
shall revise and resubmit the House Plans to the Seller for reconsideration,
addressing the matters disapproved by the Seller, and the procedure set forth
above shall be repeated until the House Plans are approved by the Seller.  After
Seller approves the Purchaser’s House Plans, and before Purchaser commences
construction of Homes on the Lots, Purchaser shall submit to Seller any material
changes in the approved House Plans. Seller shall review the material changes
for general consistency and compatibility with the standards and criteria set
forth in the ASP Criteria and if Seller approves such changes, Seller shall
notify Purchaser within ten (10) business days of its approval, not to be
unreasonably withheld, conditioned or delayed.
 
29

--------------------------------------------------------------------------------

(ii)       Purchaser shall obtain Seller approval of House Plans before
commencing construction activities on any Lot. Purchaser shall perform all
construction, development and landscaping in accordance with the approved House
Plans and in conformity with the ASP Criteria and all other requirements, rules,
regulations of any local jurisdictional authority.  Purchaser and Seller
acknowledge that the County will not conduct architectural review nor issue
approval of Purchaser’s House Plans, but rather requires the building permit
applicant to comply with the ASP Criteria.  Seller’s approval of Purchaser’s
House Plans is only intended as a review for compatibility with other
residential construction in the Development and the ASP Criteria and does not
constitute a representation or warranty that Purchaser’s House Plans comply with
ASP Criteria and Purchaser shall be responsible for confirming such compliance.
 
(e)       Disclosures to Homebuyers.  Purchaser shall include in each contract
for the sale of any Home constructed by Purchaser in the Development all
disclosures required by applicable laws, including, but not limited to the
Special District Disclosure, Common Interest Community Disclosure, Mineral
Disclosure and Source of Potable Water Disclosure, and any other disclosure that
applicable laws require to be made to each homebuyer regarding
expansive/low-density soils, radon, NORMs, and other matters (“Homebuyer
Disclosures”). Purchaser shall furnish to Seller upon request a copy of
Purchaser’s disclosures to homebuyers which includes the Homebuyer Disclosures.
 
13.         Force Majeure. Notwithstanding any contrary provision of this
Contract, the time for performance of any obligation of Seller or Purchaser
under this Contract (except for any monetary obligation of either party) shall
be extended if such performance is delayed due to any act, or failure to act, of
any Authority, strike, riot, act of war, act of terrorism, act of violence,
weather, act of God, epidemic/pandemic, or any other act, occurrence or
non-occurrence beyond such party’s reasonable control (each, an “Uncontrollable
Event”).  Any extension under the preceding sentence shall continue for a length
of time reasonably necessary to satisfy such delayed obligation; provided,
however, that such extension shall not be for a period of time which is less
than the duration of the Uncontrollable Event.  If a party claims a delay due to
an Uncontrollable Event, then such party shall provide written notice to the
other party of the occurrence of a condition that constitutes an Uncontrollable
Event, which notice shall reasonably detail the reason(s) giving rise to the
Uncontrollable Event and a reasonable estimation of the duration (to the extent
determinable at the time of such notice) of the delay that was caused by the
Uncontrollable Event.  Each party will make efforts to minimize the delay from
any such Uncontrollable Event to the extent reasonably feasible; provided,
however, that neither party shall be required to use extraordinary means and/or
incur extraordinary costs in order to satisfy its obligations.
 
30

--------------------------------------------------------------------------------

14.        Cooperation. Purchaser shall reasonably cooperate with and require
its agents, employees, subcontractors and other representatives to cooperate
with all other parties involved in construction within the Development,
including, where applicable, the granting of a nonexclusive license to enter
upon the Property conveyed to Purchaser.  Purchaser shall execute any and all
documentation reasonably required by Seller or the Authorities to effectuate any
desired modification or change in connection with Seller’s activities in the
Development including, without limitation, amendments or restatements of the
Master Covenants, or any Final Plat; provided, however, Purchaser shall not be
obligated to execute any such documentation if it will materially adversely
affect the fair market value or use of the Property or Purchaser’s ability to
construct or to sell its proposed homes within the Property, or if it will
materially increase the cost of ownership or construction or materially
interfere with ownership or materially delay such construction.
 
15.         Fees. Subject to the provisions of Sections 16 and 18 below:
 
(a)          FHA/VA.  Seller shall not be required to obtain any approvals
pursuant to FHA, VA or other governmental programs relating to the Lots or the
financing of improvements thereon.
 
(b)          Utility Company Refunds.  Any refunds from utility providers
relating to construction deposits made by Seller for the Finished Lot
Improvements relating to the Property shall be the exclusive property of
Seller.  Purchaser shall cooperate with Seller in turning over any such funds
and directing those funds to Seller.
 
16.         Water and Sewer Taps; Fees; and District Matters.
 
(a)      Rangeview Metropolitan District. The water and sewer service provider
for the Lots is the Rangeview Metropolitan District (“Rangeview”) and Purchaser
shall be required to purchase water and sewer taps for the Lots from Rangeview
pursuant to the terms and provisions of a tap purchase agreement in a form
substantially consistent with the one attached hereto and incorporated herein as
Exhibit F (the “Tap Purchase Agreement”).  Pursuant to the Tap Purchase
Agreement, Rangeview will agree to sell to Purchaser, and Purchaser will agree
to purchase from Rangeview, a water and sewer tap for each Lot in accordance
with an agreed-upon purchase schedule but in no event later than the issuance of
a building permit for a Lot.  The Tap Purchase Agreement shall be executed by
Rangeview and Purchaser on or before the date of the First Closing.  If
Rangeview and Purchaser are unable to agree on a Tap Purchase Agreement before
the expiration of the Due Diligence Period, the Initial Deposit shall be
promptly returned to Purchaser, Purchaser shall deliver to Seller all
information and materials received by Purchaser from Seller pertaining to the
Property and any non-confidential and non-proprietary information otherwise
obtained by Purchaser pertaining to the Property, and thereafter the parties
shall have no further rights or obligations under this Contract except as
otherwise provided in Section 25 below.  The combined cost to purchase a water
tap and sewer will be dependent on Lot size, house square footage, number of
floors, driveway lanes, outdoor irrigated square footage, and xeriscape square
footage. For example, based on Rangeview’s rates and charges as of the Effective
Date as set forth in Exhibit G, a 5,500 square foot lot with a 2,400 square foot
house 2 story 2 car garage with 1,500 square feet of grass would have a computed
tap fee equating to a .9 SFE (1 SFE equal to .4 acre feet of water demand per
year) or $24,488.10, and a sewer tap fee of $4,752.


31

--------------------------------------------------------------------------------

(b)         District Governance and Financial Matters.  The Property is included
within the boundaries of the District and with water and sewer service provided
by Rangeview.  Persons affiliated with Seller have been elected or appointed to
the board of directors (“Board”) of the District and Rangeview and serve in that
capacity.  Purchaser shall not qualify any persons affiliated with Purchaser as
its representative to serve on the Board of the District or Rangeview and this
prohibition shall survive all Closings and delivery of deeds hereunder until no
person affiliated with Seller serves on the Board.  The District has been formed
for purposes that include, but are not limited to financing, owning, maintaining
and/or managing certain tracts and infrastructure improvements (“District
Improvements”) to serve the Development, including the Lots. Purchaser
acknowledges that: (i) the construction of District Improvements shall be
without compensation or reimbursement to Purchaser; and (ii) any reimbursements,
credits, payments, or other amounts payable by the District or Rangeview on
account of the construction of District Improvements or any other matters
related thereto (“Metro District Payments”) shall remain the property of the
Seller and shall not be conveyed to or otherwise be claimed by Purchaser.  Upon
request of Seller, the District, or Rangeview, Purchaser will execute any and
all documents that may be reasonably required to confirm Purchaser’s waiver of
any right to Metro District Payments.  The provisions of this Section are
material in determining the Purchase Price, and the Purchase Price would have
been higher but for the provisions of this Section.  Seller shall provide to
Purchaser as part of the Seller Documents information available relating to the
District including the service plan and schedule of current fees and charges.
This Section shall survive each Closing as set forth herein.
 
(c)        Sky Ranch Community Authority Board. Pursuant to the Colorado
Constitution, Article XIV, Sections 18(2)(a) and (b), and C.R.S. Sections
29-1-203 and -203.5, metropolitan districts may cooperate or contract with each
other to provide any function, service or facility lawfully authorized to each,
and any such contract may provide for the sharing of costs, the impositions of
taxes, and the incurring of debt. Pursuant to the Modified Service Plans for Sky
Ranch Metropolitan District Nos. 1, 3, 4 and 5 (“Sky Ranch Districts”), approved
by Arapahoe County on September 14, 2004, as amended (“Service Plans”), and
pursuant to statutory authority, the Sky Ranch Metropolitan District Nos. 1 and
5 have entered into a Sky Ranch Community Authority Board Establishment
Agreement (“CABEA”), creating the CAB. It is anticipated that the Boards of Sky
Ranch Metropolitan District Nos. 3 and 4 will elect to become parties to the
CABEA in the future. The CABEA authorizes the CAB and the Sky Ranch Districts
that are parties to the CABEA to cooperate and contract with each other
regarding administrative and operational functions. One or more of the Sky Ranch
Districts, the CAB or other governmental entity may enter into an
intergovernmental agreement pursuant to C.R.S. §§ 29-1-203 and – 203.5 to create
the Regional Improvements Authority to use revenue generated by the imposition
of the Regional Improvements Mill Levy to plan, design, acquire, construct,
installation, relocation and/or redevelopment, and the administration, overhead
and operations and maintenance costs incurred with respect to the Regional
Improvements serving the Development. The Regional Improvement Authority’s
authority may include, without limitation, (i) sharing or pledging revenue,
including ad valorem taxes, to provide a source of funding to pay for specific
regional improvements that serve the Development, (ii) the issuance of debt by
the CAB or other governmental authority to pay for regional improvements, and
(iii) the construction of regional improvements. If and to the extent that the
District enters into such an IGA, Builder agrees that it will not object to the
intergovernmental agreement creating the Regional Improvements Authority
provided that the total mill levy on a Lot does not exceed Maximum Mills
Limitation.
 
32

--------------------------------------------------------------------------------

(d)          Fees.
 
(i)         Seller shall pay any and all of the following to the extent imposed
by any Authority in connection with the Property conveyed to Purchaser: (i) any
parks and recreation fees (including park dedication requirements and/or
cash-in-lieu payments related to the Property as part of the platting thereof);
(ii) drainage fees; (iii) fees for payment-in-lieu of school land dedications,
and (iv) fees and charges that are due and payable at, before or as a condition
precedent to the approval or recordation of the Entitlements.
 
(ii)       Following Closing, Purchaser shall pay all costs and expenses for all
costs or fees that may be imposed by any Authority relating to the construction,
use or occupancy of the Homes to be constructed on the Lots and any ongoing or
periodic maintenance and operations fees and charges levied or otherwise imposed
on Lot owned by Purchaser by any Authority, including without limitation, those
fees set forth on Exhibit G, attached hereto and incorporated herein by this
reference; provided, however, that the fees set forth on Exhibit G are
reflective only of the assessment as of the Effective Date hereof and are
subject to periodic increases as determined by the assessing Authority (subject
however to the Maximum Mills Limitation). In addition, even if not set forth in
Exhibit G, and except for the fees to be paid by Seller pursuant to Section
16(d)(i) above, Purchaser shall pay any and all of the following to the extent
imposed in connection with the Property conveyed to Purchaser: (a) system
development fees (subject however to Seller’s reimbursement obligation in the
next subsection (iii) below); (b) any infrastructure (facility) fee, including,
without limitation, any transportation/road fee, which may be imposed either by
the County, the District or other Authority; (c) any impact fees and
payment-in-lieu of land dedication fees imposed for roads or other facilities
that are payable at issuance of a building permit for a home constructed on a
Lot; and (v) any excise fees.
 
(iii)     As of the Effective Date, no district, including the District, the PID
and the other Sky Ranch Districts, levies a system development fee (“SDF”)
against the Property.  If at any time before or after a Closing the board of the
District, the PID, or any other Sky Ranch District adopts an SDF that is
applicable to a Lot then owned by Purchaser (and Seller’s representatives
control such board), Seller shall pay the SDF applicable to such Lots and if
Purchaser chooses to pay same Seller shall reimburse Purchaser for such payment.
 
(iv)       The covenants set forth in this Section 16 shall survive each
respective Closing and shall represent a continuing obligation until the
complete satisfaction or payment thereof.
 
33

--------------------------------------------------------------------------------

17.        Homeowner’s Association. Certain alleys, walkways, landscape tracts,
and other private improvements will serve the Property and may also serve lots
acquired by other builders within Phase B.  In order to address the maintenance
obligations related to such private improvements, Seller shall establish a
homeowners’ association that will own and/or maintain such private improvements
(the “Homeowners’ Association”) and cause the Lots to be annexed into such
Homeowners’ Association at Closing hereunder.  Within thirty (30) days after the
Effective Date, Seller will deliver to Purchaser (and the other builders) for
its review and reasonable approval, a declaration with respect to the
maintenance of those private improvements (the “Maintenance Declaration”). 
Purchaser shall have until fifteen (15) days before the end of the Due Diligence
Period, as the same may be extended, to notify Seller in writing of any
objection that Purchaser may have to the draft Maintenance Declaration.  On or
before the fifth (5th) business day following Seller’s receipt of Buyer’s
objections to the draft Maintenance Declaration, Seller shall notify Buyer, in
writing, whether Seller elects to make such modifications to the draft
Maintenance Declaration, with Seller not to unreasonably withhold its consent to
Purchaser’s request; provided, however, that if Seller does not elect to modify,
or elects to modify and does not thereafter modify the Maintenance Declaration
within such 5-business day period and such decision is made on a reasonable
basis, Purchaser shall have the right to either: (i) terminate this Agreement by
delivery of a written termination notice to Seller on or before the end of the
Due Diligence Period, in which event the entire Initial Deposit shall be
promptly returned to Purchaser, Purchaser shall return to Seller all information
and materials received by Purchaser from Seller pertaining to the Property, and
thereafter the Parties shall have no further rights or obligations under this
Agreement except for those which expressly survive the termination hereof; or
(ii) waive any objections to the Maintenance Declaration and proceed with the
transaction contemplated by this Agreement, in which event Purchaser shall be
deemed to have approved the Maintenance Declaration as to which its objections
have been waived.  Upon approval of the form of the Maintenance Declaration by
the Parties, the Parties will cause such form to be attached to this Agreement
by a mutually executed amendment hereto.  The Maintenance Declaration shall be
recorded in the Records at or before the First Closing and shall constitute a
Permitted Exception hereunder.


18.        Reimbursements and Credits. Purchaser shall have no right to any
reimbursements and/or cost-sharing agreements pursuant to any agreements entered
into between Seller or any of Seller’s affiliates and third parties which may or
may not affect the Property.  In addition, Purchaser acknowledges that Seller,
its affiliates, the District, the PID, or other metropolitan district, has
installed or may install certain infrastructure improvements (“Infrastructure
Improvements”), the Interchange Upgrades, and/or donate, dedicate and/or convey
certain rights, improvements and/or real property (“Dedications”) to the County
or other Authority which benefit all or any part of the Property, together with
adjacent properties, and which entitle Seller or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for park fees, open space
fees, school impact fees, capital expansion fees and other governmental fees
which would otherwise be required to be paid to the County or other governmental
or quasi-governmental entity by the owner of the Property or any part thereof
from time to time (“Governmental Fees”).  In the event Purchaser is entitled to
a credit or waiver of Governmental Fees by the County and/or any other Authority
as a result of the Infrastructure Improvements, the Interchange Upgrades, and/or
any Dedications, then, in such event, Purchaser shall pay to or reimburse Seller
and/or its designated affiliates in an amount equal to such credited or waived
Governmental Fees at the same time that the Governmental Fees would otherwise be
payable by Purchaser or its assignees to the County or other Authority but for
the construction of the Infrastructure Improvements, the Interchange Upgrades,
and/or any Dedications by Seller, its affiliates, the District, or other
Authority.  In addition, Purchaser acknowledges that Seller or its affiliate(s)
may have negotiated or may negotiate with the County or other Authority for
reimbursements to Seller or its affiliates.  Purchaser acknowledges that certain
Governmental Fees which may be paid by Purchaser to the County or other
Authority may be reimbursed to Seller and/or its affiliates pursuant to the
terms of said agreement.  With respect to any particular Governmental Fee
actually paid by Purchaser to any Authority, Purchaser shall not be obligated to
pay or reimburse Seller or its affiliates for such Governmental Fee.  The
obligations and covenants set forth in this Section 18 shall survive the Closing
of the purchase and sale of the Property and shall represent a continuing
obligation of Purchaser until complete satisfaction thereof.  Purchaser shall be
released from the obligations in this Section 18 to the extent such obligations
are assumed in writing by a subsequent owner of all or a portion of the Property
and a copy of such written assumption is furnished to Seller.  Each special
warranty deed conveying the applicable portion of the Property at each Closing
shall contain the foregoing reimbursement covenant, which reimbursement covenant
shall expressly state that it automatically terminates as to any Lot upon
issuance of a certificate of occupancy for a home constructed on the Lot and
conveyance of the Lot to a homebuyer.
 
34

--------------------------------------------------------------------------------

19.        Name and Logo.  The name and logo of “Sky Ranch” are wholly owned by
Seller.  Purchaser agrees that it shall not use or allow the use of the name
“Sky Ranch” or any logo, symbol or other words or phrases which are names or
trademarks used or registered by Seller or any of its affiliates in any manner
to name, designate, advertise, sell or develop the Property or in connection
with the operation or business located or to be located upon the Property
without the prior written consent of Seller, which consent may be withheld for
any reason.  Any consent to the use of such names or logos may be conditioned
upon Purchaser entering into a license agreement with Seller, as applicable, at
no additional cost to Purchaser.  Notwithstanding the foregoing, however,
Purchaser shall have a non-exclusive, royalty-free license for so long as
Purchaser is building and selling homes in the Development, without the need for
any further consent or approval by Seller, to use the name and logo of “Sky
Ranch” in connection with the use, marketing, sales, development and operation
of the Property, provided that Purchaser shall comply with any reasonable
requirements uniformly applicable to all homebuilders in Sky Ranch that Seller
promulgates with respect to such usage.
 
20.         Renderings.  All renderings, plans or drawings of the Property or
the Development locating landscaping, trees and any improvements are artists’
conceptions only and may not accurately reflect their actual location. 
Purchaser waives any claims based upon any inaccuracy in the location of such
items as depicted on the renderings, plans or drawings (except no waiver is made
for any such items required by the Entitlements).
 
21.        Communications Improvements.  Seller may, but is not obligated to,
enter into an agreement with a service provider for the development and
installation of Communication Improvements in all or any portion of the
Development.  “Communications Improvements” means any equipment, property and
facilities, if used or useful in connection with the delivery, deployment,
provision or modification of (a) broadband Internet access service; (b)
monitoring service, for the benefit of governmental entities, quasi-governmental
entities, or utilities, regarding the usage of electricity, gas, water and other
resources; (c) video programming or content, including Internet protocol
television (a/k/a “IPTV”) service; (d) voice over Internet protocol (a/k/a
“VoIP”) service; (e) telecommunications services, including voice; (f) any other
service or services delivered by means of the Internet or otherwise delivered by
means of digital signals; and (g) any other service or services based on
technology that is similar to or is a technological extension of any of the
foregoing (“Service”). Communications Improvements do not include any equipment,
facilities or property located or in the home of a person who receives services
from the service provider, such as, but not limited to routers, wireless access
points, in-house wiring, set-top boxes, game consoles, gateways and other
equipment under the control of the owner or occupant of the home.  Seller may
grant to such service provider one or more permanent, non-exclusive, perpetual,
assignable and recordable easements (collectively referred to as the “Easement”)
to access and use the Property and other property within the Development, as
necessary, appropriate or desirable, to lay, install, construct, reconstruct,
modify, operate, maintain, repair, enhance, upgrade, regulate, remove, replace
and otherwise use the Communications Improvements, but Seller shall not create
any covenant or requirement that Seller or a Lot owner use or market such
Communications Improvements. Seller also shall not create any covenant or
requirement that Seller or a Lot owner not use or market any competing
Communications Improvements. Subject to the foregoing, and so long as any such
Easement does not materially interfere with Purchaser’s ability to construct its
intended single family homes on the Lots or otherwise materially detract from
the value, use or enjoyment of any Lots, Purchaser shall not object to and shall
cooperate with Seller in connection with the installation and operation of the
Communications Improvements.
 
35

--------------------------------------------------------------------------------

22.        Soil Hauling.  Purchaser shall be responsible for either relocating
from the Property all surplus soil generated during Purchaser’s construction of
structures on the Property or to import any necessary fill required to complete
Purchaser’s Overex activities or other construction activities. At the option of
Seller, in its sole discretion, the surplus soil shall be transported at
Purchaser’s expense to a site designated by Seller within the Development;
provided, that Seller has designated and made such a site available to Purchaser
at the time Purchaser is ready to transport surplus soils, if any.  If and to
the extent that Seller establishes such stock pile site within the Development,
Seller may modify any such stock pile locations from time to time in Seller’s
discretion (but Purchaser shall not have any obligation to relocate any soil
Purchaser previously delivered to the prior designated stock pile site).  At
Seller’s request, Purchaser shall supply copies of any reports or field
assessments identifying the material characteristics of the excess soil prior to
accepting such soil for fill purposes.  Notwithstanding the foregoing, in the
event that Seller does not establish a stock pile site or elects not to accept
any surplus soils from Purchaser, then Purchaser shall, at its sole expense,
find a purchaser or taker or otherwise transport and dispose of such surplus
soil upon such terms as it shall desire, but such surplus soil must still be
removed from the Property and may not be stockpiled on the Property or within
the Development after construction has been completed. At the option of Seller,
in its sole discretion, if Purchaser needs to import any necessary fill that is
required to complete Purchaser’s construction activities and Seller has fill
dirt available on the Property, then Seller may make available to Purchaser, on
terms and conditions determined by Seller, any such fill dirt for transport at
Purchaser’s expense. However, Purchaser is not required to use or import fill
made available by Seller, same being at Purchaser’s option.
 
23.         Specially Designated Nationals and Blocked Persons List.  Purchaser
represents and warrants to Seller that Purchaser and all persons and entities
owning (directly or indirectly) an ownership interest in Purchaser are currently
in compliance with and shall at all times prior to the Closing of this
transaction remain in compliance with the regulations of the Office of Foreign
Assets Control (“OFAC”) of the United States Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), or other governmental action relating
thereto. Seller represents and warrants to Purchaser that Seller and all persons
and entities owning (directly or indirectly) an ownership interest in Seller are
currently in compliance with and shall at all times prior to the Closing of this
transaction remain in compliance with the regulations of the OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons List) and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism), or other governmental action relating thereto.
 
36

--------------------------------------------------------------------------------

24.          Assignment.
 
(a)          Seller’s Assignment. Seller may assign its rights and obligations
under this Contract with respect to the Lots not yet Closed without the consent
of Purchaser: (i) to any entity that acquires all or substantially all of the
Seller’s interests in such Lots which Seller reasonably believes has the
financial ability and experience to perform Seller’s obligations under this
Contract; or (ii) to an entity that controls, is controlled by, or under common
control with, Seller.
 
(b)          Purchaser’s Assignment.  The obligations of the Purchaser under
this Contract are personal in nature, and neither this Contract nor any rights,
interests, or obligations of Purchaser under this Contract may be transferred or
assigned without the prior written consent of Seller, except that Purchaser may
assign its rights or obligations under this Contract, without the prior written
consent of Seller, to (i) any affiliate of Purchaser, or (ii) any third-party
from which Purchaser has a contractual right to acquire the Lots pursuant to an
option agreement or similar arrangement with such third-party, but Purchaser
shall not be released from any obligations hereunder
 
25.          Survival.
 
All covenants and agreements of either party which are intended to be performed
in whole or in part after any Closing or termination of this Contract, and all
representations, warranties and indemnities by either party to the other under
this Contract shall survive such Closing or termination of this Contract and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, that Seller’s
Representations pursuant to this Contract shall survive each respective Closing
for a period of twelve (12) months, and any action by Purchaser based on a
breach of any of such Seller’s Representations must be brought within such
twelve (12) month period.
 
26.        Condemnation.  If a condemnation action is filed or either party
receives written notice from any competent condemning authority of intent to
condemn which directly affects any Lot or Lots which Purchaser has a right to
purchase, either party may at its sole discretion by written notice to the other
party within ten (10) days following receipt of such condemnation notice
terminate this Contract as to the Lots subject to the condemnation action and
receive a refund of a prorata portion of the Deposit with respect to those Lots
only, and the parties shall have no further rights or obligations with respect
to those Lots.  If the right to terminate is not exercised by either party, this
Contract shall remain in full force and effect with respect to the Lot in
question and upon exercise of the right to purchase the Lot, the Closing shall
proceed in accordance with the terms of this Contract, and any condemnation
award relating to such Lot shall be paid to Purchaser at Closing (if received by
Seller prior to Closing) and otherwise shall be assigned to Purchaser at
Closing.
 
37

--------------------------------------------------------------------------------

27.       Brokers.  Each Party does hereby represent that it has not engaged any
broker, finder, or real estate agent in connection with the transactions
contemplated by this Contract.  Each party agrees to and does hereby indemnify
and hold the other harmless from any and all fees, brokerage and other
commissions or costs (including reasonable attorneys’ fees), liabilities,
losses, damages or claims which may result from any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
either of them respectively in connection with the purchase of the Lots by
Purchaser.
 
28.         Default and Remedies.  Time is of the essence hereof.  If any amount
received as a Deposit hereunder or any other payment due hereunder is not paid
by Purchaser, honored or tendered when due and payable, or if each Closing is
not consummated as required in accordance with Section 8 above, or if any other
covenant, agreement, obligation or condition hereunder is not performed or
waived as herein provided within five (5) business days (or such longer period
as required under this Contract) after the party failing to perform the same has
received written notice of such failure, there shall be the following remedies:
 
(a)          Purchaser’s Default.  If Purchaser is in default under this
Contract, Seller may terminate this Contract, in which event the Deposit shall
be forfeited and retained on behalf of Seller, and both parties shall, except as
otherwise provided herein, thereafter be released from all obligations
hereunder.  It is agreed that, except as otherwise provided in this subpart (a)
and in subparts (c) and (d) below and except with respect to the indemnification
by Purchaser in Sections 10, 12 and 27 above, such payments and things of value
are LIQUIDATED DAMAGES and are SELLER’S SOLE AND ONLY REMEDY for Purchaser’s
failure to perform the obligations of this Contract prior to the Closing. 
Except as otherwise provided in this Contract, Seller expressly waives the
remedies of specific performance and additional damages with respect to a
default by Purchaser.  Notwithstanding the foregoing or any other contrary
provision of this Contract, any and all provisions of this Contract pursuant to
which Purchaser agrees to indemnify, hold harmless and defend Seller from and
against any losses, costs, claims, causes of action or liabilities of any kind
or nature, or pursuant to which Purchaser waives any rights or claims that it
may have against Seller, shall survive any termination of this Contract, and
shall be and remain fully enforceable against Purchaser in accordance with the
terms of this Contract and applicable laws.
 
(b)          Seller’s Default.  If Seller is in default under this Contract,
Purchaser may elect AS ITS SOLE AND EXCLUSIVE REMEDY either: (i) to treat this
Contract as canceled, in which case the Deposit shall be returned to Purchaser,
and Purchaser shall have the right to recover, as damages, all out‑of‑pocket
expenses incurred by it in negotiating this Contract and in inspecting,
analyzing or otherwise performing its rights and obligations pursuant to this
Contract, but in no event will the amount of such damages exceed Fifty Thousand
Dollars ($50,000.00); or (ii) Purchaser may elect to treat this Contract as
being in full force and effect and Purchaser shall have a right to specific
performance, provided that any such action for specific performance must be
commenced within sixty (60) days after the expiration of the applicable notice
and cure period provided herein, and, in the event specific performance is not
available, than Purchaser may pursue the remedy set forth in clause (i) above.
Seller shall not be liable for and Purchaser shall not be entitled to recover
exemplary, punitive, special, indirect, consequential, lost profits or any other
damages (except for recovery of out‑of‑pocket expenses as set forth in clause
(i) above). In addition to the foregoing and notwithstanding anything to the
contrary herein, if the First Closing occurs but the Second Closing for at least
40 Lots does not occur for any reason other than a Purchaser default, Seller
shall pay to Purchaser additional liquidated damages of One Hundred Thousand and
00/100 Dollars ($100,000.00) as an agreed-upon amount for loss to Purchaser of
project scope and project economies of scale.
 
38

--------------------------------------------------------------------------------

(c)         Indemnity.  Notwithstanding any contrary provision of this Contract,
any and all provisions of this Contract pursuant to which a party agrees to
indemnify, hold harmless and defend the other party from and against any losses,
costs, claims, causes of action or liabilities of any kind or nature, or
pursuant to which a party waives any rights or claims that it may have against
the other party, shall survive any termination of this Contract, and shall be
and remain fully enforceable against a party in accordance with the terms of
this Contract and applicable laws.
 
(d)         Award of Costs and Fees.  Anything to the contrary herein
notwithstanding, in the event of any litigation arising out of this Contract
related to an action for specific performance brought by either party as
permitted in accordance with the terms of this Contract, the court shall award
the substantially prevailing party all reasonable costs and expenses, including
attorneys’ fees, incurred by the substantially prevailing party in the
litigation or other proceedings.
 
(e)          Post-Closing Defaults.  With respect to post-closing defaults, the
parties agree that the non-defaulting party shall be entitled to exercise all
remedies available at law or in equity, except that damages shall be limited to
actual out-of-pocket costs and expenses incurred (along with reasonable costs
and expenses, including attorneys’ fees, pursuant to Section 28(d)). The
foregoing does not limit or control the remedies as are to be separately
provided in the Lot Development Agreement.
 
29.         General Provisions.  The parties hereto further agree as follows:
 
(a)         Time of the Essence.  Time is of the essence under this Contract. 
In computing any period of time under this Contract, the date of the act or
event from which the designated period of time begins to run shall not be
included.  The last day of the period so computed shall be included unless it is
a Saturday, Sunday, or federal legal holiday, in which event the period shall
run until the end of the next day which is not a Saturday, Sunday, or federal
legal holiday.
 
(b)          Governing Law.  This Contract shall be governed by and construed in
accordance with the laws of the State of Colorado.
 
(c)        Severability.  Should any provisions of this Contract or the
application thereof, to any extent, be held invalid or unenforceable, the
remainder of this Contract and the application thereof, other than those
provisions which shall have been held invalid or unenforceable, shall not be
affected thereby and shall continue in full force and effect and shall be
enforceable to the fullest extent permitted at law or in equity.
 
39

--------------------------------------------------------------------------------

(d)        Entire Contract.  This Contract embodies the entire agreement between
the parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.
 
(e)         Exhibits.  All schedules, exhibits and addenda attached to this
Contract and referred to herein shall for all purposes be deemed to be
incorporated in this Contract by this reference and made a part hereof.
 
(f)           Further Acts.  Each of the parties hereto covenants and agrees
with the other, upon reasonable request from the other, from time to time, to
execute and deliver such additional documents and instruments and to take such
other actions as may be reasonably necessary to give effect to the provisions of
this Contract.
 
(g)        Compliance.  The performance by the parties of their respective
obligations provided for in this Contract shall comply with all applicable laws
and the rules and regulations of all governmental agencies, municipal, county,
state and federal, having jurisdiction in the premises.
 
(h)         Amendment.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written agreement
executed by both parties.
 
(i)          Authority.  Each of the parties hereto represents to the other that
each such party has full power and authority to execute, deliver and perform
this Contract, that the individuals executing this Contract on behalf of said
party are fully empowered and authorized to do so, that this Contract
constitutes a valid and legally binding obligation of such party enforceable
against such party in accordance with its terms, that such execution, delivery
and performance will not contravene any legal or contractual restriction binding
upon such party or any of its assets and that there is no legal action,
proceeding or investigation of any kind now pending or to the knowledge of each
such party threatened against or affecting such party or affecting the
execution, delivery or performance of this Contract.  Each of the parties hereto
represents to the other that each such party is a duly organized, legal entity
and is validly existing in good standing under the laws of the jurisdiction of
its formation.
 
(j)          Notices.  All notices, statements, demands, requirements, or other
communications and documents (collectively, “Communications”) required or
permitted to be given, served, or delivered by or to either party or any
intended recipient under this Contract shall be in writing and shall be deemed
to have been duly given (i) on the date and at the time of delivery if delivered
personally to the party to whom notice is given at the address specified below;
or (ii) on the date and at the time of delivery or refusal of acceptance of
delivery if delivered or attempted to be delivered by an overnight courier
service to the party to whom notice is given at the address specified below; or
(iii) on the date of delivery or attempted delivery shown on the return receipt
if mailed to the party to whom notice is to be given by first-class mail, sent
by registered or certified mail, return receipt requested, postage prepaid and
properly addressed as specified below; or (iv) on the date and at the time shown
on the facsimile or electronic mail message if telecopied or sent electronically
to the number or address specified below:
 
40

--------------------------------------------------------------------------------

To Seller:             PCY Holdings, LLC
Attention:  Mark Harding
34501 E. Quincy Ave.
Bldg. 34, Box 10
Watkins, Colorado 80137
Telephone: (303) 292-3456
Facsimile: (303) 292-3475
E-mail: mharding@purecyclewater.com


with a copy to:
Fox Rothschild LLP
1225 17th Street, Suite 2200
Denver, CO  80202
Attention:  Rick Rubin, Esq.
Telephone: (303) 292-1200
Email: rrubin@foxrothschild.com


To Purchaser:       KB Home Colorado, Inc.
7807 E. Peakview Avenue, Suite 100
Centennial, CO 80111
Attn: Douglas Shelton & Cory Hunsader
Telephone: (303) 323-1141; (303) 323-1142
Email: dshelton@kbhome.com; chunsader@kbhome.com


with a copy to:
KB Home
5795 Badura Ave., Suite 180
Las Vegas, NV 89118
Attn: Anthony (Tony) Gordon & Marie Vozikis
Telephone: (702) 266-8422; (702) 266-8412
Email: acgordon@kbhome.com; mvozikis@kbhome.com


If to Title Company:


Land Title Guarantee Company
Attn:  Derek Greenhouse
3033 E. 1st Ave. #600
Denver, Colorado 80206
Direct: (303) 331-6239
Email: dgreenhouse@ltgc.com


(k)          Place of Business.  This Contract arises out of the transaction of
business in the State of Colorado by the parties hereto.
 
(l)          Counterparts; Facsimile Signature.  This Contract may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one (1) and the same instrument,
and either of the parties hereto may execute this Contract by signing any such
counterpart.  This Contract may be executed and delivered by facsimile or by
electronic mail in portable document format (.pdf) or similar means and delivery
of the signature page by such method will be deemed to have the same effect as
if the original signature had been delivered to the other party.
 
41

--------------------------------------------------------------------------------

(m)        Captions; Interpretation.  The section captions and headings used in
this Contract are inserted herein for convenience of reference only and shall
not be deemed to define, limit or construe the provisions hereof.  Purchaser and
Seller acknowledge that each is a sophisticated builder or developer, as
applicable, and that each has had an opportunity to review, comment upon and
negotiate the provisions of this Contract, and thus the provisions of this
Contract shall not be construed more favorably or strictly for or against either
party.  Purchaser and Seller each acknowledges having been advised, and having
had the opportunity, to consult legal counsel in connection with this Contract
and the transactions contemplated by this Contract.
 
(n)         Number and Gender.  When necessary for proper construction hereof,
the singular of any word used herein shall include the plural, the plural shall
include the singular and the use of any gender shall be applicable to all
genders.
 
(o)         Waiver.  Any one (1) or more waivers of any covenant or condition by
a party hereto shall not be construed as a waiver of a subsequent breach of the
same covenant or condition nor a consent to or approval of any act requiring
consent to or approval of any subsequent similar act.
 
(p)         Binding Effect.  Subject to the restrictions on assignment contained
herein, this Contract shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 
(q)        Recordation.  Purchaser shall not cause or allow this Contract or any
memorandum or other evidence thereof to be recorded in the County Records or
become a public record without Seller’s prior written consent, which consent may
be withheld at Seller’s sole discretion.  If Purchaser records this Contract,
then Purchaser shall be in default of its obligations under this Contract.
 
(r)          No Beneficiaries.  No third parties are intended to benefit by the
covenants, agreements, representations, warranties or any other terms or
conditions of this Contract.
 
(s)         Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of single-family lots.  Neither
Purchaser nor Seller is, nor shall either hold itself out to be, the agent,
employee, joint venturer or partner of the other party.
 
(t)          Interstate Land Sales Full Disclosure Act and Colorado Subdivision
Developers Act Exemptions.  It is acknowledged and agreed by the parties that
the sale of the Property will be exempt from the provisions of the federal
Interstate Land Sales Full Disclosure Act under the exemption applicable to sale
or lease of property to any person who acquires such property for the purpose of
engaging in the business of constructing residential, commercial or industrial
buildings or for the purpose of resale of such property to persons engaged in
such business.  Purchaser hereby represents and warrants to Seller that it is
acquiring the Property for such purposes. It is further acknowledged by the
parties that the sale of the Property will be exempt under the provisions of the
Colorado Subdivision Developers Act under the exemption applicable to transfers
between developers.  Purchaser represents and warrants to Seller that Purchaser
is acquiring the Property for the purpose of participating as the owner of the
Property in the development, promotion and sale of the Property and portions
thereof.
 
42

--------------------------------------------------------------------------------

(u)        Special Taxing District Disclosure. In accordance with the provisions
of C.R.S. §38‑35.7‑101(1), Seller provides the following disclosure to
Purchaser:  SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION
INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE
TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE
PLACED AT RISK FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASERS SHOULD INVESTIGATE THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY
IS LOCATED BY CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF
TAXES DUE FOR THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD
OF COUNTY COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
 
(v)          Common Interest Community Disclosure.  In accordance with the
provisions of C.R.S. §38‑35.7‑102(1), Seller provides the following disclosure
to Purchaser:  IF SELLER ELECTS TO FORM A HOMEOWNERS ASSOCIATION UNDER THE
MASTER COVENANTS FOR THE DEVELOPMENT, THEN THE PROPERTY IS, OR WILL BE PRIOR TO
EACH RESPECTIVE CLOSING, LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS, OR
WILL BE PRIOR TO SUCH CLOSING, SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY.
THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S
ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES
NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY
AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE
PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF
THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.
 
43

--------------------------------------------------------------------------------

(w)       Source of Water Disclosure.  In accordance with the provisions of
C.R.S. §38‑35.7-104, Seller provides the following disclosure to Purchaser:
 
THE SOURCE OF POTABLE WATER FOR THIS REAL ESTATE IS:
 
A WATER PROVIDER, WHICH CAN BE CONTACTED AS FOLLOWS:
 
NAME:
Rangeview Metropolitan District
ADDRESS:
c/o Special District Management Services, Inc.
 
141 Union Blvd., Suite 150
 
Lakewood, Colorado 80228
WEB SITE:
www.rangviewmetro.org
TELEPHONE:
303-987-0835

 
SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON NONRENEWABLE GROUND WATER. YOU
MAY WISH TO CONTACT YOUR PROVIDER TO DETERMINE THE LONG-TERM SUFFICIENCY OF THE
PROVIDER’S WATER SUPPLIES.


(x)       STORM WATER POLLUTION PREVENTION PLAN. Seller has previously filed a
Notice of Intent ("NOI") and/or prepared a Stormwater Pollution Prevention Plan
("SWPPP") to satisfy its stormwater obligations arising from Seller’s work on
the Property.  Seller covenants that prior to each Closing Date and until
Closing of the Lots, Seller and/or its contractor shall comply with the SWPPP
with respect to Seller’s work on the Property, and shall comply with all local,
state, and federal environmental obligations (including stormwater) associated
with Seller’s development work on the Property.  Seller shall indemnify and hold
Purchaser harmless from all claims and causes of action arising from breach of
the foregoing covenants of Seller to the extent there is an uncured notice of
violation issued with respect to any Lot prior to conveyance of such Lot to
Purchaser.  From and after conveyance of Lots, and until such time as such Lots
are subject to Purchaser’s SWPPP (as hereafter defined), Purchaser shall be
solely responsible for complying with the SWPPP, installing and maintaining all
required best management practices (“BMPs”), and conducting and documenting all
required inspections.  Purchaser shall also comply with all local, state, and
federal environmental obligations (including stormwater) associated with its
ownership of, development of, and construction on the Lots conveyed to Purchaser
by Seller.  Such obligations include, without limitation, (i) complying with the
SWPPP or the Purchaser’s SWPPP, as applicable, (ii) installing and maintaining
all required BMPs associated with Purchaser’s ownership of, development of, and
construction on, the Lots (including without limitation silt fences), and (iii)
conducting and documenting all required inspections. Purchaser covenants and
Seller acknowledges that, with respect to Lots acquired by Purchaser, Purchaser
shall, within ten (10) days after conveyance of such Lots, at its sole cost and
expense (subject to Seller’s prior written approval) submit its own notice of
intent for a new stormwater pollution prevention plan (the “Purchaser’s
SWPPP”).  Subsequent to the applicable Closing Date, Purchaser shall comply with
the Purchaser’s SWPPP with respect to all of the Lots then owned by Purchaser,
and shall comply with all local, state, and federal environmental obligations
(including stormwater) associated with its ownership of, development of, or
construction on, all such Lots.  Purchaser shall indemnify and hold Seller
harmless from all third party claims and causes of action solely arising from
breach of the foregoing covenants of Purchaser.  Notwithstanding anything to the
contrary, Seller is only responsible for complying with the SWPPP to the extent
required to complete Seller’s development work on the Property and is otherwise
not obligated to install any other stormwater management facilities on the Lots,
as shown in the CDs, including without limitation, any SWPPP work to be
conducted by Purchaser, its successors and assigns.
 
44

--------------------------------------------------------------------------------

(y)         Oil, Gas, Water and Mineral Disclosure.  THE SURFACE ESTATE OF THE
PROPERTY MAY BE OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND
TRANSFER OF THE SURFACE ESTATE MAY NOT NECESSARILY INCLUDE TRANSFER OF THE
MINERAL ESTATE OR WATER RIGHTS.
 
THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OTHER MINERALS, GEOTHERMAL
ENERGY OR WATER ON OR UNDER THE SURFACE OF THE PROPERTY, WHICH INTERESTS MAY
GIVE THEM RIGHTS TO ENTER AND USE THE SURFACE OF THE PROPERTY TO ACCESS THE
MINERAL ESTATE, OIL, GAS OR WATER.
 
SURFACE USE AGREEMENT.  THE USE OF THE SURFACE ESTATE OF THE PROPERTY TO ACCESS
THE OIL, GAS OR MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A
MEMORANDUM OR OTHER NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND
RECORDER.
 
OIL AND GAS ACTIVITY.  OIL AND GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THE
PROPERTY MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL
COMPLETION OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING
WELLS, REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES.
 
ADDITIONAL INFORMATION.  PURCHASER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION
REGARDING OIL AND GAS ACTIVITY ON OR ADJACENT TO THE PROPERTY, INCLUDING
DRILLING PERMIT APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE
COLORADO OIL AND GAS CONSERVATION COMMISSION.
 
(z)         Property Tax Disclosure Summary.  PURCHASER SHOULD NOT RELY ON
SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT PURCHASER
MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE IN
OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT
COULD RESULT IN HIGHER PROPERTY TAXES.  IF PURCHASER HAS ANY QUESTIONS
CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR
INFORMATION.
 
(aa)         Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE PROVISIONS OF THIS CONTRACT.
 
45

--------------------------------------------------------------------------------

(bb)       Confidentiality.  Purchaser and Seller agree that, prior to each
respective Closing, and thereafter if such Closing does not occur, all
information relating to the Property that is the subject of such Closing, any
reports, studies, data and summaries developed by Purchaser, and any information
relating to the business of either party (together, the “Confidential
Information”) shall be kept confidential as provided in this section.  Without
the prior written consent of the other party, prior to the applicable Closing,
the Confidential Information shall not be disclosed by Purchaser, Seller or
their Representatives (as hereinafter defined) in any manner whatsoever, in
whole or in part, except (1) to their Representatives who need to know the
Confidential Information for the purpose of evaluating the Property and who are
informed by Seller or Purchaser as applicable of the confidential nature
thereof; (2) as may be necessary for Seller, Purchaser or their Representatives
to comply with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements (including, without
limitation, any applicable reporting requirements for publicly traded
companies); to comply with other requirements and requests of regulatory and
supervisory authorities and self-regulatory organizations having jurisdiction
over Seller, Purchaser or their Representatives; to comply with regulatory or
judicial processes; or to satisfy reporting procedures and inquiries of credit
rating agencies in accordance with customary practices of Seller, Purchaser or
their affiliates; and (3) to lenders and investors for the transaction.  As used
herein, “Representatives” shall mean: Seller’s and Purchaser’s managers,
members, directors, officers, employees, affiliates, investors, brokers, agents
or other representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers, lenders, investors and financial advisors. 
Seller, at its election, may issue an oral or written press release or public
disclosure of the existence or the terms of this Contract without the consent of
the Purchaser.  “Confidential Information” shall not be deemed to include any
information or document which (I) is or becomes generally available to the
public other than as a result of a disclosure by Seller, Purchaser or their
Representatives in violation of this Contract, (II) becomes available from a
source other than Seller, Purchaser or any affiliates of Seller or Purchaser or
their agents or Representatives, or (III) is developed by Seller or Purchaser or
their Representatives without reliance upon and independently of otherwise
Confidential Information.  In addition to any other remedies available to a
party for breach of this Section, the non-breaching party shall have the right
to seek equitable relief, including, without limitation, injunctive relief or
specific performance, against the breaching party or its Representatives, in
order to enforce the provisions of this section.  The provisions of this section
shall survive the termination of this Contract, or the applicable Closing, for
one (1) year.
 
(cc)         Survival.  Obligations to be performed subsequent to a Closing
shall survive each Closing.
 
[SIGNATURE PAGE FOLLOWS]
 
46

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Contract effective
as of the day and year first above written.



 
SELLER:
     
PCY HOLDINGS, LLC
 
a Colorado limited liability company
     
By:
/s/ Mark Harding  
Name:

Mark Harding  
Title:
President  
Date:

10.30.2020




 
PURCHASER:
     
KB HOME COLORADO, INC.,
 
a Colorado corporation
     
By:

/s/ Randel D. Carpenter  
Name:

Randel D. Carpenter  
Title:
President  
Date:
10.6.2020



47

--------------------------------------------------------------------------------

LIST OF EXHIBITS


EXHIBIT A:
CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
   
EXHIBIT B:
RESERVATIONS AND COVENANTS
   
EXHIBIT C:
FINISHED LOT IMPROVEMENTS
   
EXHIBIT D:
FORM OF GENERAL ASSIGNMENT
   
EXHIBIT E:
FORM OF LOT DEVELOPMENT AGREEMENT
   
EXHIBIT F:
FORM OF TAP PURCHASE AGREEMENT
   
EXHIBIT G:
LOT DEVELOPMENT FEE SCHEDULE (CURRENT AS OF EFFECTIVE DATE)
   
EXHIBIT H:
FORM OF BUILDER DESIGNATION



48

--------------------------------------------------------------------------------

EXHIBIT A


CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM


Lots applicable to KB HOME COLORADO, INC. as Purchaser are those referenced as
D. Anticipated Takedown Schedule is as follows: Quad 1, Quad 2, Quad 4, then
Quad 3.


[image00011.jpg]


A-1

--------------------------------------------------------------------------------

EXHIBIT B


RESERVATIONS AND COVENANTS


Reservation of Easements.  For a period of twenty-five (25) years following the
date hereof, Grantor expressly reserves unto itself, its successors and assigns,
easements for construction of utilities and other facilities to support the
development of the properties commonly known as “Sky Ranch,” including but not
limited to sanitary sewer, water lines, electric, cable, broad‑band and
telephone transmission, storm drainage and construction access easements across
the Property allowing Grantor or its assignees the right to install and maintain
sanitary sewer, water lines, cable television, broad‑band, electric, and
telephone utilities on the Property and on its adjacent property, and further,
to accommodate storm drainage from its adjacent property.  Such easements shall
not allow above-grade surface installation of facilities and shall require the
restoration of any surface damage or disturbance caused by the exercise of such
easements, shall not be located within the building envelope of any Lot or
otherwise interfere with the use of a Lot for construction of Grantee’s homes,
shall not materially detract from the value, use or enjoyment of (i) the
remaining portion of the Property on which such easements are to be located, or
(ii) any adjoining property of Grantee, and shall not require any reduction in
allowed density for the Property or reconfiguration of planned lots or the
building envelope on a lot.  If possible, such easements shall be located within
the boundaries of existing easement areas. Grantor, at its sole expense, shall
immediately restore the land and improvements thereon to their prior condition
to the extent of any damage incurred due to Grantor’s utilization of the
easements herein reserved.


Reservation of Minerals and Mineral Rights.  To the extent owned by Grantor,
Grantor herein expressly excepts and reserves unto itself, its successors and
assigns, all right, title and interest in and to all minerals and mineral
rights, including bonuses, rents, royalties, royalty interests and other
benefits that may be payable as a result of any oil, gas, gravel, minerals or
mineral rights on, in, under or that may be produced from the Property,
including, but not limited to, all gravel, sand, oil, gas and other liquid
hydrocarbon substances, casinghead gas, coal, carbon dioxide, helium, geothermal
resources, and all other naturally occurring elements, compounds and substances,
whether similar or dissimilar, organic or inorganic, metallic or non-metallic,
in whatever form and whether occurring, found, extracted or removed in solid,
liquid or gaseous state, or in combination, association or solution with other
mineral or non-mineral substances, provided that Grantor expressly waives all
rights to use or damage the surface of the Property to exercise the rights
reserved in this paragraph and, without limiting such waiver, Grantor’s
activities in extracting or otherwise dealing with the minerals and mineral
rights shall not cause disturbance or subsidence of the surface of the Property
or any improvements on the Property.


Reservation of Water and Water Rights.  To the extent owned by Grantor, Grantor
herein expressly excepts and reserves unto itself, its successors and assigns,
all water and water rights, ditches and ditch rights, reservoirs and reservoir
rights, streams and stream rights, water wells and well rights, whether
tributary, non-tributary or not non-tributary, including, but not limited to,
all right, title and interest under C.R.S. 37-90-137 on, underlying, appurtenant
to or now or historically used on or in connection with the Property, whether
appropriated, conditionally appropriated or unappropriated, and whether
adjudicated or unadjudicated, including, without limitation, all State Engineer
filings, well registration statements, well permits, decrees and pending water
court applications, if any, and all water well equipment or other personalty or
fixtures currently used for the supply, diversion, storage, treatment or
distribution of water on or in connection with the Property, and all water and
ditch stock relating thereto; provided that Grantor expressly waives all rights
to use or damage the surface of the Property to exercise the rights reserved in
this paragraph and, without limiting such waiver, Grantor’s activities in
dealing with the water and water rights herein reserved shall not cause
disturbance or subsidence of the surface of the Property or any improvements on
the Property.


B-1

--------------------------------------------------------------------------------

Reimbursements and Credits.  Grantee shall have no right to any reimbursements
and/or cost-sharing agreements pursuant to any agreements entered into between
Grantor or any of Grantor’s affiliates and third parties which may or may not
affect the Property.  In addition, Grantee acknowledges that Grantor, its
affiliates or one (1) or more metropolitan district(s) have installed or may
install certain infrastructure improvements (“Infrastructure Improvements”)
and/or donate, dedicate and/or convey certain rights, improvements and/or real
property (“Dedications”) to Arapahoe County (“County”) or other governmental
authority (“Authority”) which benefit all or any part of the Property, together
with adjacent properties, and which entitle Grantor or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for park fees, open space
fees, school impact fees, capital expansion fees and other governmental fees
which would otherwise be required to be paid to the County or other Authority by
the owner of the Property or any part thereof from time to time (“Governmental
Fees”).  In the event Grantee is entitled to a credit or waiver of Governmental
Fees by the County and/or other Authority as a result of the Infrastructure
Improvements and/or Dedications, then, in such event, Grantee shall pay to or
reimburse Grantor and/or its designated affiliates in an amount equal to such
credited or waived Governmental Fees at the same time that the Governmental Fees
would otherwise be payable by Grantee or its assignees to the County or other
Authority but for the construction of the Infrastructure Improvements and/or the
Dedications by Grantor, its affiliates and/or metropolitan district(s).  In
addition, Grantee acknowledges that Grantee or its affiliate(s) may have
negotiated or may negotiate with the County or other Authority for
reimbursements to Grantor or its affiliates.  Grantee acknowledges that certain
Governmental Fees which may be paid by Grantee to the County or other Authority
may be reimbursed to Grantor and/or its affiliates pursuant to the terms of said
agreement. With respect to any particular Governmental Fee actually paid by
Grantee to any Authority, Grantee shall not be obligated to pay or reimburse
Grantor or its affiliates for such Governmental Fee.


The obligations and covenants set forth herein shall be binding on Grantee, its
successors and assigns, and any subsequent owners of the Property, except that
owners of a lot with a residence constructed thereon shall have no obligation
for any reimbursements provided herein.  The obligation for reimbursements
described herein shall automatically terminate (without the necessity of
recording any document) with respect to any lot as of the date of conveyance of
such lot, together with a residence constructed thereon.  Any title insurance
company may rely on the automatic termination language set forth above for the
purpose of insuring title to a home.




B-2

--------------------------------------------------------------------------------

EXHIBIT C


FINISHED LOT IMPROVEMENTS


1.           “Finished Lot Improvements” means the following improvements on, to
or with respect to the Lots or in public streets or tracts in the locations as
required by all approving Authorities to obtain building permits for home
improvements for the Lots and issuance of certificates of occupancy for homes,
and substantially in accordance with the CDs:


(a)          overlot grading together with corner pins for each Lot installed in
place, graded to match the specified Lot drainage template within the CDs (but
not any Overex);


(b)          water and sanitary sewer mains and other required installations in
connection therewith identified in the CDs, valve boxes and meter pits,
substantially in accordance with the CDs approved by the approving Authorities,
together with appropriate markers;


(c)          storm sewer mains, inlets and other associated storm drainage
improvements pertaining to the Lots in the public streets as shown on the CDs;


(d)          curb, gutter, asphalt, sidewalks, street striping, street signage,
traffic signs, traffic signals (if any are required by the approving
Authorities), and other street improvements, in the private and/or public
streets as shown on the CDs; Seller will either have applied a final lift of
asphalt or in Seller’s discretion posted sufficient financial guarantees as
required by the County for the Lots to qualify for issuance of building permits
in lieu of such final lift of asphalt;


(e)          sanitary sewer service stubs if required by the Authorities,
connected to the foregoing sanitary sewer mains, installed into each respective
Lot (to a point beyond any utility easement), together with appropriate markers
of the ends of such stubs, as shown on the CDs;


(f)          water service stubs connected to the foregoing water mains
installed into each Lot (to a point beyond any utility easement), together with
appropriate markers of the ends of such stubs, as shown on the CDs;


(g)          Lot fill in compliance with the geotechnical engineer’s
recommendation, and with respect to any filled area or compacted area, provide
from a Colorado licensed professional soils engineer a HUD Data Sheet 79G
Certification (or equivalent) and a certification that the compaction and
moisture content recommendations of the soils engineer were followed and that
the grading of the respective Lots complies with the approved grading plans,
with overlot grading completed in conformance with the approving Authorities
approved grading plans within a +/- 0.2’ tolerance of the approved grading
plans; however, the Finished Lot Improvements do not include any Overex as
provided in Section 10(e) of the Contract;


(h)          all storm water management facilities as shown in the CDs; and


C-1

--------------------------------------------------------------------------------

2.           Dry Utilities.  Electricity, natural gas, and telephone service
will be installed by local utility companies.  The installations may not be
completed at the time of a Closing, and are not part of the Finish Lot
Improvements; provided, however, that: (i) with respect to electric distribution
lines and street lights, Seller will have signed an agreement with the electric
utility service provider and paid all costs and fees for the installation of
electric distribution lines and facilities to serve the Lots, and all sleeves
necessary for electric, gas, telephone and/or cable television service to the
Lots will be installed; (ii) with respect to gas distribution lines, Seller will
have signed an agreement with the gas utility service provider and paid all
costs and fees for the installation of gas distribution lines and facilities to
serve the Lots.  Seller will take commercially reasonable efforts to assist
Purchaser in coordinating with these utility companies to provide final
electric, gas, telephone and cable television service to the residences on the
Lots, however, Purchaser must activate such services through an end user
contract.  Purchaser acknowledges that in some cases the telephone and cable
companies may not have pulled the main line through the conduit if no closings
of residences have occurred.  Notwithstanding the foregoing, if dry utilities
have not been installed upon Substantial Completion of the Finished Lot
Improvements, Seller shall be obligated to have contracted for same and paid all
costs and fees payable for such installation. Unless Seller has contracted for
such installation and paid such costs before the Effective Date, Seller will
give Purchaser notice when such contracts have been entered and such costs
paid.  With respect to any Finished Lot Improvements that are required by the
subdivision improvement agreement applicable to the Lots but which are not
addressed as part of the Finished Lot Improvements, and any other improvements
which are not required for the issuance of building permits but which are
required by the Authorities so that Homes and other improvements constructed by
Purchaser on the Lots are eligible for the issuance of certificates of
occupancy, Seller shall complete such other improvements, to the extent required
by the County or other Authority, so as not to delay the issuance of
certificates of occupancy for residences constructed by Purchaser on the Lots.


3.            Tree Lawns/Sidewalks. Notwithstanding anything in the Contract to
the contrary, Seller shall have no obligation to construct, install, maintain or
pay for the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any  Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Seller
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Lot or on a tract as required by the approved CDs, County, or any other
Authority and/or applicable laws as provided in this Contract.  Purchaser shall
be responsible for installing any other lead walks, pathways, and driveways and
any other flatwork on the Lots.  Purchaser shall install all Tree Lawns on or
adjacent to the Lots in accordance with all applicable CDs, requirements,
regulations, laws, development codes and building codes of all Authorities.


4.           Warranty.


(a)          Government Warranty Period.  The Authorities require warranties
(each a “Governmental Warranty”) for periods of time after the final completion
(each a “Government Warranty Period”) that is applicable to certain Finished
Lots Improvements that are dedicated to or owned, and accepted for maintenance
by the Authorities (the “Public Improvements”).  In the event a claim is made
under a Governmental Warranty or a defect in the Public Improvements is
discovered or becomes apparent during the applicable Government Warranty Period,
then Seller shall coordinate the repairs with the applicable Authorities and
cause the service provider(s) who performed the work or supplied the materials
in which the defect(s) appear to complete such repairs or, if such service
providers fail to correct such defects, otherwise cause such defects to be
repaired to the satisfaction of the Authorities. Any costs and expenses incurred
pursuant to a Government Warranty in connection with any repairs or warranty
work performed during the Government Warranty Period (including, but not limited
to, any costs or expenses incurred to enforce any warranties against any service
providers) shall be borne by Seller, unless such defect was caused by Purchaser
or its contractors, subcontractors, employees, or agents, in which event
Purchaser shall pay all such costs and expenses to the extent such defect was
caused by Purchaser or its contractors, subcontractors, employees, or agents.


C-2

--------------------------------------------------------------------------------

(b)          Non-Government Warranty Period.  Seller warrants (“Non-Government
Warranty”) to Purchaser that each Finished Lot Improvement, other than the
Public Improvements, shall have been constructed in accordance with the CDs and
other applicable Entitlements for one (1) year from the date of Substantial
Completion of the Improvement (the “Non-Government Warranty Period”).  If
Purchaser delivers written notice to Seller of breach of the Non-Government
Warranty during the Non-Government Warranty Period, then Seller shall coordinate
the corrections with Purchaser and cause the service provider(s) who performed
the work or supplied the materials in which the breach of Non-Government
Warranty appears to complete such corrections or, if such service providers fail
to make such corrections, otherwise cause such corrections to be made to the
reasonable satisfaction of Purchaser.  Any costs and expenses incurred in
connection with a breach of the Non-Government Warranty shall be borne by Seller
(including, but not limited to, any costs or expenses incurred to enforce any
warranties against service providers), unless such breach was caused by
Purchaser or its contractors, subcontractors, employees, or agents, in which
event Purchaser shall pay all such costs and expenses to the extent the breach
was caused by Purchaser or its contractors, subcontractors, employees, or
agents.


(c)          EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 4 OF THIS EXHIBIT C
AND ELSEWHERE IN THE CONTRACT OR OTHER CLOSING DOCUMENTS ENTERED BY SELLER AT OR
PRIOR TO CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO
PURCHASER IN RELATION TO THE FINISHED LOT IMPROVEMENTS, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE, AND EXPRESSLY DISCLAIMS
ALL OF THE SAME AND SHALL HAVE NO OBLIGATION TO REPAIR OR CORRECT AND SHALL HAVE
NO LIABILITY OR RESPONSIBILITY WITH RESPECT TO ANY DEFECT IN IMPROVEMENTS FOR
WHICH NO CLAIM IS ASSERTED DURING THE APPLICABLE WARRANTY PERIOD.


C-3

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF GENERAL ASSIGNMENT


GENERAL ASSIGNMENT


Reference is hereby made to that certain Purchase and Sale Agreement dated as of
_______________, 20__ (the “Agreement”), pursuant to which PCY HOLDINGS, LLC, a
Colorado limited liability company (“Seller”), has agreed to sell to KB HOME
COLORADO, INC., a Colorado corporation (“Purchaser”), certain property as
described in the Agreement.


For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller hereby assigns and transfers to Purchaser on a
non-exclusive basis, Seller’s right, title and interest (but not any
obligations, all of same remaining with Seller) in the following as the same
relate solely to that certain property legally described on Exhibit A attached
hereto and incorporated herein by this reference (the “Property”), and to the
extent the same are assignable: (i) all subdivision agreements, development
agreements, and entitlements; (ii) all construction plans and specifications;
(iii) all construction and other warranties and indemnities including any and
all warranties from all contractors and service provider(s) who performed work
or supplied materials for the Property and the Development; and (iv) all
development rights benefiting the Property.


IN WITNESS WHEREOF, Seller has executed this General Assignment as of
___________, 20__.


 
SELLER:
     
PCY HOLDINGS, LLC,
 
a Colorado limited liability company




 
By:
   

 
Name:
   

 
Title:
   

 
Date:
   



D-1

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF LOT DEVELOPMENT AGREEMENT


[TO BE INSERTED BY AGREEMENT OF THE PARTIES IN ACCORDANCE WITH SECTION 5(c)(i)
OF THE CONTRACT]


E-1

--------------------------------------------------------------------------------

EXHIBIT F


FORM OF TAP PURCHASE AGREEMENT


TAP PURCHASE AGREEMENT
(Sky Ranch)
 
THIS TAP PURCHASE AGREEMENT (“Agreement”), dated as of the _____ day of
_____________, 20___ (the “Effective Date”), by and between Rangeview
Metropolitan District, a quasi-municipal corporation and political subdivision
organized and existing under the constitution and laws of the State of Colorado,
acting by and through its water activity enterprise, with the address of 141
Union Boulevard, Suite 150, Lakewood, CO 80228 (“Rangeview”), and KB HOME
COLORADO, INC., a Colorado corporation, with the address of 7807 E. Peakview
Avenue, Suite 300, Centennial, CO 80111 (the “Company”).  Rangeview and the
Company are sometimes hereafter referred to collectively as the “Parties,” and
either of them may sometimes hereafter be referred to as a “Party”.
 
RECITALS
 
A.        Company is a party to a Contract for Purchase and Sale of Real Estate
(the “Contract”) for certain property located within the development commonly
known as Sky Ranch, County of Arapahoe, State of Colorado, as generally depicted
on Exhibit A attached hereto and made a part of this Agreement (the “Property”)
and as more particularly described in said Contract.
 
B.          The Property is now undeveloped.
 
C.       Rangeview is authorized to provide water and wastewater services to the
Property and the Company desires to obtain such services from Rangeview to allow
development of the Property to proceed.
 
D.         Company desires to acquire and use the Property for the construction
of approximately one hundred seventy-two (172) single family residential homes,
which are to be developed in phases as generally outlined on Exhibit A, in
compliance with applicable zoning, building, and other laws, rules, and
regulations.
 
E.       Rangeview has certain existing water and wastewater infrastructure, and
plans to construct additional infrastructure, to provide water and wastewater
services at the Property and to other customers.
 
F.        Company desires to purchase from Rangeview water and wastewater taps
to serve the Property with the revenue from said purchases to be available to
Rangeview in consideration of Rangeview providing water and wastewater services
to the Property.
 
G.          The execution of this Agreement will serve a public purpose and
promote the health, safety, prosperity, and general welfare of present and
future residents and landowners by providing for the planned and orderly
extension of water and wastewater services to the Property by Rangeview.
 
F-1

--------------------------------------------------------------------------------

COVENANTS


In consideration of the recitals, the mutual promises and covenants contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Rangeview and Company agree as
follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1.          Definitions.  As used in this Agreement, the words defined
below and capitalized throughout the text of this Agreement shall have the
respective meanings set forth below:
 
Agreement:  This Tap Purchase Agreement and any amendment to it made in
accordance with Section 6.9 below.
 
Board:  The duly constituted Board of Directors of Rangeview.
 
Company:  A Party to this Agreement as described above.
 
Event of Default:  One of the events or the existence of one of the conditions
set forth in Section 5.1 below.
 
Lot:  Lot means a single family residential building lot as shown on a final
subdivision plat of the Property which designates a unique block and lot number
to the Lot.
 
Person:  Any individual, corporation, limited liability company, joint venture,
estate, trust, partnership, association, or other legal entity.
 
Plans:  The plans, documents, drawings, and specifications for the engineering,
design, surveying, construction, installation, or acquisition of any water and
wastewater improvements; including any addendum, change order, revision, or
modification affecting the same.
 
Property:  The real property as described above.
 
Rangeview:  A Party to this Agreement as described above.
 
Residential Unit:  One single family residential dwelling unit.
 
Rules and Regulations:  The duly adopted rules, regulations, bylaws,
resolutions, policies and procedures of Rangeview governing water and wastewater
service, fees and charges, and other matters; effective as of the Effective Date
and as may be amended from time to time.
 
SFE:  An SFE shall mean one single family equivalent unit of water or wastewater
demand as defined in the Rules and Regulations.  Absent unusual circumstances,
one SFE is a single family detached residence with an assumed water demand of
0.4 acre feet of water per year, provided with a three-quarter inch water
service line and meter, and with a typical balance of in-house and outside water
usage.  The average wastewater demand for one SFE is 180 gallons of
domestic-strength wastewater per day.
 
F-2

--------------------------------------------------------------------------------

Systems:  The water and wastewater systems of Rangeview, consisting of the
facilities, supplies, assets, and appurtenant property rights owned or directly
controlled by Rangeview, which are used and useful to Rangeview to provide water
and wastewater services to the Property and other customers but not including
the service lines and any other facilities owned by individual customers as
established in the Rules and Regulations.  The water system may be referred to
herein as the “Water System”; the wastewater system may be referred to herein as
the “Wastewater System”; and together they may be referred to as the “Water and
Wastewater Systems”.
 
System Development Charges.  Collectively, the Water System Development Charges
and the Wastewater System Development Charges.
 
Tap:  The physical connection to Rangeview’s Water or Wastewater Systems which
is authorized by sequentially numbered Water and/or Wastewater Tap Licenses
issued by Rangeview for the same.
 
Tap License:  The Tap License issued by Rangeview that acknowledges the receipt
of payment of Water System Development Charges and/or Wastewater System
Development Charges, along with applicable Administrative Fees, as provided for
in the Rules and Regulations, for a specific Lot within the Property.
 
Wastewater System Development Charge:  The Wastewater System Development Charges
paid to Rangeview as provided in Section 3.1 below for the right to make a Tap
and obtain domestic wastewater service from Rangeview
 
Water System Development Charge:  The Water System Development Charges paid to
Rangeview as provided in Section 3.1 below for the right to make a Tap and
obtain potable and/or non-potable water service from Rangeview.
 
Section 1.2.          Interpretation.  In this Agreement, unless the context
otherwise requires:
 
(a)          All definitions, terms, and words shall include both the singular
and plural.
 
(b)          Words of the masculine gender include correlative words of the
feminine and neuter genders.
 
(c)          The captions or headings of this Agreement are for convenience only
and in no way define, limit, or describe the scope or intent of any provision,
article, or section of this Agreement.
 
(d)          The Recitals set forth above are incorporated herein by this
reference.
 
ARTICLE II
WATER AND WASTEWATER SYSTEMS
 
Section 2.1.       Construction of Certain On-Site and Off-Site Water and
Wastewater Systems.  Rangeview has or shall cause the construction and
installation of the Water and Wastewater Systems as needed to serve customers
when needed within the boundaries of the Property.
 
F-3

--------------------------------------------------------------------------------

Section 2.2.          Ownership, Operation and Use of Water and Wastewater
Systems.  The Water and Wastewater Systems, shall be owned, operated, and
maintained by Rangeview.  The Company’s payment of System Development Charges
shall not be deemed to give Company any ownership right in any of the Water and
Wastewater Systems.  The Water and Wastewater Systems shall be available for the
use of all persons in accordance with the Rules and Regulations.  The proceeds
of System Development Charges may be used, in the discretion of the Board, for
capital, debt service, operation, maintenance of Water and Wastewater Systems,
payment of other costs, fees and charges payable by Rangeview, and other lawful
purposes.
 
Section 2.3.         Administration of Water and Wastewater Systems.  Rangeview
shall establish all rates, fees, tolls, penalties, and charges for the use of
the Water and Wastewater Systems.  Unless otherwise expressly specified in this
Agreement, service to the Property shall be subject to all duly promulgated
rates, rules, regulations, and policies of Rangeview adopted and applied (within
its powers and limitations) on a nondiscriminatory basis for similarly situated
customers.
 
ARTICLE III
SYSTEM DEVELOPMENT CHARGES
 
Section 3.1.          Water and Wastewater System Development Charges.
 
(a)          Subject to the terms hereof, Rangeview hereby agrees to sell to
Company, and Company hereby agrees to purchase from Rangeview (if and when
Company secures building permits for the applicable lots within the Property,
Company not having any obligation to secure building permits by any date(s)
specific), Tap Licenses for (___) [insert number – should be about 188]
Residential Units to be located on the Property.
 
(b)       The use of Tap Licenses and the connection of the Taps shall be
subject to all applicable Rules and Regulations, including the requirement for
construction by Company at its cost of the “Service Lines” as defined in the
Rules and Regulations except as may otherwise be specifically provided for in
this Agreement.
 
(c)        System Development Charges per Lot shall be calculated in accordance
with the Rules and Regulations.  The System Development Charges applicable to
any particular Lot shall be paid in accordance with the schedule provided for
below at Section 3.2.  The System Development Charges may increase or decrease
prior to issuance of any Tap License, and Company shall pay the amount of the
System Development Charge in effect at the time of payment.
 
(d)          Additional Charges.  In addition to System Development Charges,
Rangeview charges certain administrative fees as outlined in Exhibit B that
includes a meter/meter set fee, inspection fee, and account set up fee (the
“Administrative Fees”) along with periodic service charges, usage fees, and
other rates, fees, charges and assessments as provided for in the Rules and
Regulations and consistent with the District’s Service Plan, as may be amended
from time to time.  Such rates, fees, charges and assessments shall be imposed
by Rangeview in such amounts as may be determined by its board of directors on a
nondiscriminatory basis for similarly situated customers within their respective
powers and limitations.
 
F-4

--------------------------------------------------------------------------------

(e)          Additional Lots.  This Agreement does not obligate Rangeview to
extend water and wastewater services to additional lots beyond those specified
in Section 3.1(a).  Nothing herein shall be deemed or construed to limit
Company’s ability to obtain water and wastewater services from Rangeview,
consistent with the Rules and Regulations, for additional lots located off the
Property and where Rangeview has the right to provide such services.
 
Section 3.2.          Schedule for Payment, Changes in Fees.
 
(a)          Payments.  Company shall pay the total amount due for System
Development Charges and Administrative Fees, as described in Section 3.1(d)
above, applicable to a specific Lot not later than the time of issuance of a
building permit for the construction of a Residential Unit on said Lot. 
Payments shall be made by check, to the address specified by Rangeview, or by
wire transfer, with routing information as specified by Rangeview.
 
(b)          Changes in Rates, Fees, and Charges.  Changes to the System
Development Charges, Administrative Fees, or other rates, fees, charges and
assessments by Rangeview will become effective, including for Tap Licenses
thereafter purchased by the Company under this Agreement, after the Board of
Directors adopts and approves such new fees in a publicly noticed meeting of the
Board.
 
Section 3.3.          Allocation of Taps.  Each Tap License purchased by Company
shall be allocated to a Lot within the Property as required by the Rules and
Regulations.  The SFE allocation for each Lot shall be commensurate with the
anticipated demands on the Water and Wastewater Systems as provided in the Rules
and Regulations.
 
Section 3.4.         Service Upon Payment.  With respect to any Residential
Unit, Rangeview will permit a Tap connection only upon payment by Company of the
System Development Charge and the Administration Fee provided for in this
Agreement.
 
Section 3.5.          Expiration of SFE.  If Company fails to use any Tap
License purchased from Rangeview by connecting the Tap authorized by such Tap
License within one (1) year after the date of purchase, Company’s rights to use
such Tap License shall expire pursuant to the Rules and Regulations.  Although
Company is not entitled to a refund of any System Development Charges previously
paid, Company shall be entitled to a credit in the amount of those charges
previously paid towards the amount of the then-current System Development
Charges due and payable at the time any subsequent application is made to
purchase a Tap License for service to said Lot.
 
Section 3.6.         License’s Non-Transferable, Exception.  Company shall not
reallocate any Tap License allocated to one Lot on the Property to another Lot
without the consent of Rangeview.
 
Section 3.7.        Liability for Service Fee.  The then-current owner of the
Lot for which the License was furnished shall be liable for payment of all
service fees and system operation fees (including minimum service fees, if any)
assessed by Rangeview (within its powers and limitations) on a nondiscriminatory
basis for similarly situated customers with respect to the particular Tap
License purchased.
 
F-5

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS, WARRANTIES, AND COVENANTS


Section 4.1.        Company Representations.  In addition to the other
representations, warranties, and covenants made by Company in this Agreement,
Company makes the following representations, warranties, and covenants to
Rangeview.
 
(a)          Upon purchase of the Property, Company will have good and
marketable title to the Property.
 
(b)          Company has the full right, power, and authority to enter into,
perform, and observe this Agreement.
 
(c)        Neither the execution of this Agreement, the consummation of the
transactions contemplated under it, nor the fulfillment of or the compliance
with the terms and conditions of this Agreement by Company will conflict with or
result in a breach of any terms, conditions, or provisions of, or constitute a
default under, or result in the imposition of any prohibited lien, charge, or
encumbrance of any nature under any agreement, instrument, indenture, or any
judgment, order, or decree to which Company is a party or by which the Company
or the Property are bound.
 
Section 4.2.      Rangeview Representations.  In addition to the other
representations, warranties, and covenants made by the Rangeview in this
Agreement, Rangeview makes the following representations, warranties, and
covenants to Company:
 
(a)          Rangeview is authorized under the Constitution and laws of the
State of Colorado to execute this Agreement and perform its obligations under
this Agreement, and all action on its part for the execution and delivery of
this Agreement has been or will be duly and effectively taken.
 
(b)          Rangeview has the right, power, and authority to enter into,
perform, and observe this Agreement and to allocate Tap Licenses to Lots on the
Property and no third-party consent or approval is required for the performance
of the Rangeview’s obligations hereunder.
 
(c)        Neither the execution of this Agreement, the consummation of the
transactions contemplated under it, nor the fulfillment of or the compliance
with the terms and conditions of this Agreement by Rangeview will conflict with
or result in a breach of any terms, conditions, or provisions of, or constitute
a default under, or result in the imposition of any prohibited lien, charge, or
encumbrance of any nature under any agreement, instruction, indenture,
resolution, or any judgment, order, or decree of any court to which Rangeview is
a Party or by which Rangeview is bound.
 
(d)          To Rangeview’s actual knowledge, based on the representations of
the Company, as of the date hereof, the number of SFEs identified in Section
3.1(a) are sufficient under the Rules and Regulations of Rangeview for servicing
the proposed Residential Units; however, Company is responsible for determining
the sufficiency of said number of SFEs for Company’s use on the Property and if
additional SFEs are needed, Company shall acquire the same from Rangeview.
 
F-6

--------------------------------------------------------------------------------

(e)          Rangeview has or shall cause the construction and installation of
the Water and Wastewater Systems as needed to serve customers when needed within
the boundaries of the Property.
 
Section 4.3.       Instruments of Further Assurance.  To the extent allowed by
applicable law, Rangeview and Company covenant that they will do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged, and
delivered, such acts, instruments, and transfers as may reasonably be required
for the performance of their obligations under this Agreement.
 
ARTICLE V
DEFAULT, REMEDIES, AND ENFORCEMENT
 
Section 5.1.        Events of Default.  The occurrence of any one or more of the
following events or the existence of any one or more of the following conditions
shall constitute an Event of Default under this Agreement:
 
(a)          Failure of the Company to pay any System Development Charges,
and/or service fees when the same shall become due and payable as provided in
this Agreement or, as applicable, under the applicable Rules and Regulations of
Rangeview.  The non-payment of any amount due hereunder when due, if such
failure continues for a period of ten (10) business days after the delivery of
written notice from Rangeview to Company, shall constitute a default.
 
(b)          Failure to perform or observe any other of the material covenants,
agreements, or conditions in this Agreement, if such failure continues for a
period of ten (10) business days after the delivery of written notice from
Rangeview to Company as provided in Section 5.4;
 
(c)         The failure of any material representation or warranty made in this
Agreement, if such representation or warranty is not remedied within a period of
ten (10) business days after the delivery of written notice from Rangeview to
Company as provided in Section 5.4;
 
Section 5.2.        Occurrence of Event of Default by Company Results in
Forfeiture.  Upon the occurrence of an Event of Default by Company, after
written notice by Rangeview to the Company and opportunity to cure as provided
in Section 5.5, and at the election of Rangeview, in its sole discretion,
Company’s rights to purchase additional SFEs for which System Development
Charges have not been received by Rangeview shall be suspended until the Event
of Default is cured; provided, that such suspension shall not act to terminate
the provision of water and wastewater service for which System Development
Charges have been paid.
 
Section 5.3.          Remedies on Occurrence of Events of Default.
 
(a)          Upon the occurrence of an Event of Default by Company, after
written notice by Rangeview to the Company and opportunity to cure as provided
in Section 5.4, Rangeview shall have the following rights and remedies:
 


(i)
To shut off or discontinue water and/or wastewater service, in accordance with
law and the Rules and Regulations, to those Lots owned by Company for which
service fees have not been paid or that otherwise are not compliant with the
Rules and Regulations.

 
F-7

--------------------------------------------------------------------------------


(ii)
To protect and enforce its rights under this Agreement and any provision of law
by such suit, action, or special proceedings as Rangeview shall deem
appropriate, including, without limitation, any proceedings for the specific
performance of any covenant or agreement contained in this Agreement or the
enforcement of any other appropriate legal or equitable remedy, or for the
recovery of damages caused by breach of this Agreement, including reasonable
attorneys’ fees and all other costs and expenses incurred in enforcing this
Agreement;

 


(iii)
To enforce collection of any amount due to Rangeview by collection upon its
perpetual lien against the property served as provided in C.R.S. §
32-1-1001(1)(j) or (k) whether the amounts are due for property within or
without the district boundary of Rangeview;

 


(iv)
To suspend Company’s rights to purchase additional SFEs under this Agreement as
provided for in Section 5.2; and





(v)
If an Event of Default is also a violation of the Rules and Regulations of
Rangeview, then Rangeview shall have all remedies available to them to enforce
the Rules and Regulations in addition to the remedies provided under this
Agreement.

 
(b)          Upon the occurrence of an Event of Default by Rangeview, after
written notice by the Company and opportunity to cure as provided in Section
5.5, the Company is entitled to such remedies at law or in equity that are
available to it; provided, that such default shall not act to terminate the
provision of water and wastewater service to a Lot owner for which a valid Tap
License has been obtained and water and wastewater service fees have been paid.
 
(c)         Delay or Omission No Waiver.  No delay or omission of Rangeview or
Company to exercise any right or power accruing upon any Event of Default shall
exhaust or impair any such right or power or shall be construed to be a waiver
of any such Event of Default, or acquiescence in the Event of Default.
 
Section 5.4.         No Waiver of One Default to Affect Another; All Remedies
Cumulative; Notice and Opportunity to Cure.  No waiver of any Event of Default
under this Agreement by Rangeview or Company shall extend to or affect any
subsequent or any other then-existing Event of Default or shall impair any
rights or remedies available for such other Event of Default.  All rights and
remedies of Rangeview and Company whether or not provided in this Agreement, may
be exercised following notice and an opportunity to cure such default within ten
(10) business days, shall be cumulative, may be exercised separately,
concurrently, or repeatedly, and the exercise of any such right or remedy shall
not affect or impair the exercise of any other right or remedy.
 
Section 5.5.         No Effect on Rights.  No recovery of any judgment by
Rangeview shall in any manner or to any extent affect any rights, powers, or
remedies of Rangeview or Company under this Agreement, but such rights, powers,
and remedies of Rangeview or Company shall continue unimpaired as before.  No
moratorium shall impair the rights of Rangeview or Company hereunder.
 
F-8

--------------------------------------------------------------------------------

Section 5.6.       Discontinuance of Proceedings on Default; Position of Parties
Restored.  In case Rangeview or Company shall have proceeded to enforce any
right under this Agreement and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to Rangeview
or Company, then and in every such case Rangeview and Company shall be restored
to their former positions and rights hereunder (unless Rangeview shall have
exercised its right to terminate or rescind this Agreement), and, except as may
be barred by res judicata, all rights, remedies, and powers of Rangeview and the
Company shall continue as if no such proceedings had been taken.
 
Section 5.7.        Unconditional Obligation.  The obligations of Company to pay
the System Development Charges as provided for herein shall be absolute and
unconditional and shall be binding and enforceable in all circumstances and
shall not be subject to setoff or counterclaim (unless Rangeview is in default
hereunder).
 
ARTICLE VI
MISCELLANEOUS PROVISIONS
 
Section 6.1.         Effective Date.  Upon the execution by both Parties of this
Agreement, this Agreement shall be in full force and effect and be legally
binding upon each Party on the date first written above.
 
Section 6.2.         Time of the Essence.  Time is of the essence under this
Agreement.  If the last day permitted or the date otherwise determined for the
performance of any act required or permitted under this Agreement falls on a
Saturday, Sunday or legal holiday, the time for performance shall be the next
succeeding weekday that is not a holiday, unless otherwise expressly stated.
 
Section 6.3.         Parties Interested Herein.  Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon, or to give to,
any Person other than Rangeview and the Company, any right, remedy, or claim
under or by reason of this Agreement or any covenants, terms, conditions, or
provisions hereof, and all the covenants, terms, conditions, and provisions in
this Agreement by and on behalf of Rangeview and Company shall be for the sole
and exclusive benefit of Rangeview and the Company.  The covenants, terms,
conditions, and provisions contained herein and all amendments of this Agreement
shall inure to and be binding upon the heirs, personal representatives,
successors and assigns of the Parties hereto, provided that any assignment that
requires consent as provided in Section 6.4 hereof has been consented to by
Rangeview.
 
Section 6.4.        Assignment.  Except as provided in Section 3.6, Company
shall not assign its rights or obligations (in whole or in part) under this
Agreement without the prior written consent of Rangeview.   Any other assignment
of this Agreement without written consent by Rangeview and resolution by the
Board shall be void.  Except for an assignment by Rangeview to another
municipal, quasi-municipal, or political subdivision that is a water and/or
wastewater service provider, Rangeview shall not assign its rights or
obligations (in whole or in part) under this Agreement without the prior written
consent of Company.
 
F-9

--------------------------------------------------------------------------------

Section 6.5.          Impairment of Credit.  None of the obligations of Company
hereunder shall impair the credit of Rangeview.  Rangeview shall be able to rely
upon the timely performance of the obligations by Company to pay for Taps as
herein provided.
 
Section 6.6.          Notices.  Except as otherwise provided herein, any notice
or other communication required to be given hereunder will be in writing and
delivered personally, sent by United States certified mail, return receipt
requested, by reputable overnight courier, or by facsimile, in each case
addressed to the Party to receive such notice at the following addresses:
 
If to District:
Rangeview Metropolitan District
 
Attn: Manager
 
141 Union Boulevard Suite 150,
 
Lakewood, Colorado  80228
 
E-mail: ljohnson@SDMI.com
   
with a copy to:
Rangeview Metropolitan District
 
Attn:  Mark Harding, President
 
34501 East Quincy Ave., Bldg. 34, Box 10
 
Watkins, Colorado  80137
 
Facsimile No: (303)292-3475
 

E-mail: mharding@purecyclewater.com
   
If to Company:
KB Home Colorado, Inc.
 
7807 E. Peakview Avenue, Suite 300
 
Centennial, CO 80111
 
Attn: Douglas Shelton & Cory Hunsader
 
Telephone: (303) 323-1141; (303) 323-1142
 
Email: dshelton@kbhome.com; chunsader@kbhome.com
   
With a copy to:
KB Home
 
5795 Badura Ave., Suite 180
 
Las Vegas, NV 89118
 
Attn: Anthony (Tony) Gordon & Marie Vozikis
 
Telephone: (702) 266-8422; (702) 266-8412

Email: acgordon@kbhome.com; mvozikis@kbhome.com



Any notice delivered personally will be deemed given on receipt; any notice
delivered by mail will be deemed given three business days after the deposit
thereof in the United States mail with adequate postage prepaid; any notice
delivered by overnight courier will be deemed given one business day after the
same has been deposited with the courier, with delivery charges prepaid; and any
notice given by facsimile will be deemed given on receipt by the recipient’s
facsimile facilities.
 
Section 6.7.       Severability.  If any covenant, lkterm, condition, or
provision under this Agreement shall, for any reason, be held to be invalid or
unenforceable, the invalidity or unenforceability of such covenant, term,
condition, or provision shall not affect any other provision contained in this
Agreement, the intention being that such provisions are severable.
 
F-10

--------------------------------------------------------------------------------

Section 6.8.         Venue.  Exclusive venue for all actions arising from this
Agreement shall be in the District Court in and for Arapahoe County, Colorado.
 
Section 6.9.          Amendment.  This Agreement may be amended from time to
time by agreement between Rangeview and Company; provided, however that no
amendment, modification, or alteration of the terms or provisions of this
Agreement shall be binding upon Rangeview or Company unless the same is in
writing and duly executed by Rangeview and Company.
 
Section 6.10.       Entirety.  This Agreement, together with the recitals and
exhibits attached hereto, constitutes the entire contract between Rangeview and
Company concerning the subject matter herein, and all prior negotiations,
representations, contracts, understandings, or agreements pertaining to such
matters are merged into and superseded by this Agreement.
 
Section 6.11.        Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Colorado.
 
Section 6.12.      Attorneys’ Fees.  Should any action be brought in connection
with this Agreement, including, without limitation, actions based on contract,
tort or statute, the prevailing party in such action shall be awarded all costs
and expenses incurred in connection with such action, including reasonable
attorneys’ fees, plus interest at a rate of 18% per annum on all said costs from
the date of expenditure. The provisions of this Paragraph 6.12 shall survive
purchase of all Taps by Company, or the expiration or termination of this
Agreement.
 
[Signature pages follow]
 
F-11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above:


COMPANY:


KB HOME COLORADO, INC.
a Colorado corporation

By:
   

Name:
   

Its:
   



RANGEVIEW:


RANGEVIEW METROPOLITAN DISTRICT,
a Colorado quasi-municipal corporation and political subdivision acting by and
through its water enterprise



By:
   

President
   



ATTEST:



By:    

Secretary
 



F-12

--------------------------------------------------------------------------------

EXHIBIT A
 
To Tap Purchase Agreement
 
[Diagram of Property]
 
F-13

--------------------------------------------------------------------------------

EXHIBIT B
 
to Tap Purchase Agreement
 
RANGEVIEW RATES AND CHARGES
 
Being Appendices C and E of the Rules and Regulations
 
(Current as of the Effective Date)
 
F-14

--------------------------------------------------------------------------------

EXHIBIT G


SKY RANCH LOT DEVELOPMENT FEE SCHEDULE
(CURRENT AS OF __/__/20__)



 
Fee Description
 
Timing
 
Contact Information


 
System Development Fees (Tap Fees)
(Issued to Rangeview Metropolitan District)


Water Tap Fee per unit= $27,209 (for 1 SFE lot)
Wastewater Tap Fee per unit= $4,752
Meter Set Fee (3/4”) per unit or irrigated area = $408.23
Service Line Inspection Fee per meter= $75.00


 
Building
Permit
 
Brent Brouillard
303-292-3456
bbrouillard@purecyclewater.com
 
 
 
Public Improvement Fee
(Issued to Sky Ranch CAB)


2.75% of 50% of construction valuation per lot


 
Building
Permit
 
Rick Dinkel
303-292-3475
rdinkel@purecyclewater.com


 
Fire Development Fee
(Issued to Bennett-Watkins Fire)


$1,500/lot
 
Building
Permit
 
Life Safety Assistant/Fire Inspector
Victoria Flamini
355 4th Street
Bennett, CO 80102


303-644-3572


 
Operations & Maintenance Fee
(Issued to Sky Ranch CAB)


$50/month per lot (prorated to $25 for builder owned lots)


$100 One-time turnover fee


 
Substantial
Completion
of Lot
 
Rick Dinkel
303-292-3475
rdinkel@purecyclewater.com
 
 
Stormwater Management Co-Op
(Issued to Pure Cycle)
 
$500/lot


 
Takedown
Closing
 
Robert McNeill
303-292-3475
rmcneill@purecyclewater.com
 



G-1

--------------------------------------------------------------------------------

 
Marketing Co-Op
(Issued to Pure Cycle)


$1,000/lot


 
Takedown
Closing
 
Robert McNeill
303-292-3475
rmcneill@purecyclewater.com


 
Public Improvement District – TBD


Additional mill levies for regional improvements such as I70 interchange,
Schools, 1st Creek Bridges, Rec Center, etc. will be required


Objective is for Phase 2 total mill levies not to exceed Phase 1 total mill
levies
 
Building
Permit
 
TBD



G-2

--------------------------------------------------------------------------------

EXHIBIT H


FORM OF BUILDER DESIGNATION


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
KB Home
5795 W. Badura Avenue, Suite 180
Las Vegas, Nevada 89118
Attn: Anthony Gordon, Esq.


DESIGNATION OF BUILDER


THIS DESIGNATION OF BUILDER (this "Designation") is made and entered into this
____ day of ________ 20__ (the "Effective Date"), by and between PCY HOLDINGS,
LLC, a Colorado limited liability company ("Developer"), whose address is 34501
E. Quincy Ave, Bldg. 34, Box 10, Watkins, CO 80137, and KB HOME COLORADO INC., a
Colorado corporation ("KB"), whose legal address is 7807 East Peakview Avenue,
Suite 300, Centennial, Colorado 80111.


RECITALS


A.         Developer is a Developer under the Covenants, Conditions and
Restrictions for Sky Ranch, recorded in the real property records of Arapahoe
County, Colorado (the "Records") on August 10, 2018 at Reception No. D8079588
(the "Covenants").


B.          On the Effective Date, KB has acquired from Developer a portion of
the Property (as defined in the Covenants) that is subject to the Covenants,
which portion is more particularly described on Exhibit A attached hereto and
incorporated herein by this reference (the "Builder Property").


C.          Developer desires to designate KB as a Builder under the Covenants
in conjunction with KB's purchase of the Builder Property from Developer, as set
forth herein.


DESIGNATION


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Developer and KB agree as follows:


1.           Recitals. The foregoing Recitals are incorporated herein by this
reference.


2.           Defined Terms. Terms herein set in initial capital letters but not
defined herein shall have the meanings given them in the Covenants.


H-1

--------------------------------------------------------------------------------

3.          Designation of Builder. Developer hereby designates KB as a Builder
under the Covenants with respect to, but only with respect to, the Builder
Property. KB hereby accepts the foregoing Builder designation from Developer.


4.          Miscellaneous. This Designation embodies the entire agreement
between the parties as to its subject matter and supersedes any prior agreements
with respect thereto. The validity and effect of this Designation shall be
determined in accordance with the laws of the State of Colorado, without
reference to its conflicts of laws principles. This Designation may be modified
only in writing signed by both parties. This Designation may be executed in any
number of counterparts and each counterpart will, for all purposes, be deemed to
be an original, and all counterparts will together constitute one instrument.


5.          Binding Effect. This Designation is binding upon and inures to the
benefit of Developer and KB and their respective successors and assigns, and
shall be recorded in the Records.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


H-2

--------------------------------------------------------------------------------

 
DEVELOPER:
      
PCY HOLDINGS, LLC,
 
a Colorado limited liability company
       
By:
Pure Cycle Corporation,
   
a Colorado corporation,
   
its sole member




 
By:
     
Name:
Mark Harding
 
Its:
President



STATE OF COLORADO
)
   
)
ss.
COUNTY OF

   
)
 



The foregoing instrument was acknowledged before me this ___ day of __________
20__, by Mark Harding as President of Pure Cycle Corporation, a Colorado
corporation, sole member of PCY HOLDINGS, LLC, a Colorado limited liability
company.


Witness my hand and official seal.
 
My commission expires:
       
Notary Public



H-3

--------------------------------------------------------------------------------

 
KB:
     
KB HOME COLORADO INC.,
 
a Colorado corporation




 
By:
   

 
Name:
   

 
Title:
   



STATE OF COLORADO
)
   
)
ss.
COUNTY OF
   
)
 



The foregoing instrument was acknowledged before me this _____ day of _______,
20__, by ___________________________________________ as _____________________ of
KB HOME COLORADO INC., a Colorado corporation.


Witness my hand and official seal.
 
My commission expires:
       
Notary Public





H-4

--------------------------------------------------------------------------------